--------------------------------------------------------------------------------

EXHIBIT 10.2


LOAN AND SECURITY AGREEMENT




Dated as of March 13, 2020


between


SIENA LENDING GROUP LLC,


as Lender,


TRANSACT TECHNOLOGIES INCORPORATED
as Borrower
and


THE OTHER LOAN PARTIES





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
    1.LOANS AND LETTERS OF CREDIT.
....................................................................................
1
    1.1          Amount of Loans / Letters of Credit
....................................................................................
1
    1.2            Reserves re Revolving Loans / Letters of Credit
................................................................. 1
    1.3            Protective Advances
............................................................................................................
1
    1.4            Notice of Borrowing; Manner of Revolving Loan Borrowing
............................................ 2
    1.5            Other Provisions Applicable to Letters of Credit
................................................................. 2
    1.6            Conditions of Making the Loans and Issuing Letters of Credit
........................................... 3
    1.7            Repayments
..........................................................................................................................
4
    1.8            Prepayments / Voluntary Termination / Application of
Prepayments .................................. 4
    1.9            Obligations Unconditional
....................................................................................................
5
    1.10            Reversal of
Payments...........................................................................................................
6
    2.INTEREST AND FEES; LOAN ACCOUNT.
............................................................................. 6 
    2.1         Interest
....................................................................................................................................
6
    2.2            Fees
........................................................................................................................................
6
    2.3            Computation of Interest and Fees
..........................................................................................
6
    2.4            Loan Account; Monthly Accountings
...................................................................................
6
    2.5            Further Obligations; Maximum Lawful Rate
........................................................................ 7
    3.SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER
    ASSURANCES.................................................................................................................................7


3.1            Grant of Security
Interest.....................................................................................................
7
3.2            Possessory Collateral
...........................................................................................................
8
3.3            Further Assurances
..............................................................................................................
8
3.4            UCC Financing Statements
..................................................................................................
9

4.CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS,

APPLICATIONS OF PAYMENTS, INSPECTION RIGHTS

AND APPRAISALS.
.....................................................................................................................
9
4.1            Lock Boxes and Blocked Accounts
.....................................................................................
9
4.2            Application of Payments
....................................................................................................
10
4.3            Notification; Verification
...................................................................................................
11
4.4            Power of Attorney
..............................................................................................................
11
4.5            Disputes
..............................................................................................................................
12
4.6            Inventory
............................................................................................................................
12
4.7            Access to Collateral, Books and Records
........................................................................... 13
4.8            Appraisals
...........................................................................................................................
13



5. REPRESENATIONS, WARRANTIES AND
COVENANTS.............................................. 13
5.1            Existence and Authority................
....................................................................................
13
5.2            Names; Trade Names and
Styles........................................................................................
14
5.3            Title to Collateral; Third Party Locations; Permitted
Liens............................................... 14
5.4            Accounts, Chattel Paper and
Inventory..............................................................................
15
5.5            Electronic Chattel
Paper.....................................................................................................
15
5.6            Capitalization; Investment
Property...................................................................................
15

-i-



--------------------------------------------------------------------------------

  

5.7            Commercial Tort Claims
..................................................................................................
17
5.8            Jurisdiction of Organization; Location of Collateral
........................................................ 17
5.9            Financial Statements and Reports; Solvency
.................................................................... 17
5.10            Tax Returns and Payments; Pension Contributions
......................................................... 17
5.11            Compliance with Laws; Intellectual Property; Licenses
.................................................. 18
5.12            Litigation...........................................................................................................................
20
5.13            Use of Proceeds
................................................................................................................
20
5.14            Insurance
...........................................................................................................................
20
5.15            Financial, Collateral and Other Reporting / Notices
........................................................ 21
5.16            Litigation Cooperation
......................................................................................................
23
5.17            Maintenance of Collateral, Etc.
........................................................................................
23
5.18            Material Contracts
............................................................................................................
23
5.19            No Default
........................................................................................................................
24
5.20            No Material Adverse Change
...........................................................................................
24
5.21            Full Disclosure
..................................................................................................................
24
5.22            Sensitive Payments
...........................................................................................................
24
5.23            Inactive Subsidiary
...........................................................................................................
24
5.24            [Reserved].
........................................................................................................................
25
5.25            Negative Covenants
..........................................................................................................
25
5.26            Financial
Covenants..........................................................................................................
27
5.27            Employee and Labor Matters
............................................................................................
27
5.28            Post Closing Matters
.........................................................................................................
27



      6.RELEASE, LIMIATION OF LIABILITY AND
INDEMNITY...............................................27


6.1           
Release.....................................................................................................
............................27
6.2            Limiation of Liability
..........................................................................................................
28
6.3            Indemnity/Currency Indemnity
............................................................................................
28

    7.EVENTS OF DEFAULT AND
REMEDIES..............................................................................29

7.1            Events of
Default.................................................................................................................
29
7.2            Remedies with Respect to Lending
Commitments/Accelerations/Etc................................. 31
7.3            Remedies with Respect to
Collateral....................................................................................
31

    8.LOAN
GUARANTY.....................................................................................................................36
       8.1            Guaranty
...............................................................................................................................
36
     8.2            Guaranty of Payment
...........................................................................................................
36
     8.3            No Discharge or Diminishment of Loan Guaranty
.............................................................. 36
     8.4            Defenses Waived
.................................................................................................................
37
     8.5            Rights of Subrogation
..........................................................................................................
37
     8.6            Reinstatement; Stay of
Accelerations...................................................................................
37
     8.7            Information
..........................................................................................................................
37
     8.8           Termination
..........................................................................................................................
37
     8.9            Maximum Liability
.............................................................................................................
38
     8.10         Contribution
.......................................................................................................................
38
     8.11         Liability Cumulative.
..........................................................................................................
39


-ii-



--------------------------------------------------------------------------------

     9.PAYMENT FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS
  ON ACCOUNT OF
TAXES.....................................................................................................................39

 10.GENERAL
PROVISIONS......................................................................................................................41


10.1            Notices
..........................................................................................................................
41
10.2            Severability
...................................................................................................................
42
10.3            Integration
......................................................................................................................
43
10.4            Waivers
..........................................................................................................................
43
10.5            Amendment
....................................................................................................................
43
10.6            Time of
Essence..............................................................................................................
43
10.7            Expenses, Fee and Cost Reimbursement
....................................................................... 43
10.8            Benefit of Agreement; Assignability;
Servicer............................................................... 44
10.9            Recordation of Assignment
............................................................................................
46
10.10            Participations
................................................................................................................
46
10.11            Headings; Construction.
................................................................................................
47
10.12            USA PATRIOT Act Notification
...................................................................................
47
10.13            Counterparts; Email Signatures
.....................................................................................
47
10.14            GOVERNING LAW
......................................................................................................
47
10.15            CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL;

                 CONSENT TO SERVICE OF
PROCESS.......................................................................47

10.16            Publication
.....................................................................................................................
48
10.17            Confidentiality
...............................................................................................................
48
10.18            Borrowing of Agency
Provisions....................................................................................
48

Information Certificate
Schedule A                          Description of Certain Terms
Schedule B                          Definitions
Schedule C                          Permitted Acquisitions
Schedule D                          Reporting
Schedule E                          Financial Covenants
Schedule F                          Specified Account Debtors
Schedule G                          Slow Moving Inventory
Exhibit A                             Form of Notice of Borrowing
Exhibit B                             Closing Checklist
Exhibit C                             Client User Form
Exhibit D                            Authorized Accounts Form
Exhibit E                             Form of Account Debtor Notification

Exhibit F                             Form of Compliance Certificate
Exhibit G                            Form of Monthly Financial Model



-iii-



--------------------------------------------------------------------------------


This Loan and Security Agreement (as it may be amended, restated or otherwise
modified  from time to time, this “Agreement”) is entered into as of March 13,
2020 among (1) Siena Lending  Group  LLC,  together  with  its  successors  and
 assigns  (“Lender”),  (2) TransAct  Technologies  Incorporated, a Delaware
corporation (“TransAct Technologies”; and together with any other Person  who
 from  time  to  time  becomes  a  Borrower  hereunder,  collectively,  the
 “Borrowers”  and  each  individually, a “Borrower”), (3) each of the Affiliates
of the Borrowers signatory to this Agreement  from time to time as guarantors
(each a “Guarantor” and collectively, the “Guarantors”) and (3) the  other  Loan
Parties (as defined herein) set forth on the signature pages to this Agreement. 
The  Schedules and Exhibits to this Agreement are an integral part of this
Agreement and are incorporated  herein  by  reference.    Terms  used,  but  not
 defined  elsewhere,  in  this  Agreement  are  defined  in  Schedule B.
1.    LOANS AND LETTERS OF CREDIT.
1.1  Amount of Loans / Letters of Credit.
(a) Revolving Loans  and Letters  of Credit.  Subject to the terms and
conditions
contained in this Agreement, including Sections 1.3 and 1.6, Lender shall, from
time to time prior to the  Maturity  Date,  at  Borrowing  Agent’s  request,
 (i)  make  revolving  loans  to  Borrowers  (“Revolving  Loans”), and (ii)
make, or cause or permit a Participant (as defined in Section 10.10) to make,
letters of  credit (“Letters  of Credit”) available  to Borrowers; provided,
that after giving effect to each such  Revolving Loan and each such Letter of
Credit, (A) the outstanding balance of all Revolving Loans and  the Letter of
Credit Balance will not exceed the lesser of (x) the Maximum Revolving Facility
Amount,  minus Reserves and (y) the Borrowing Base, and (B) none of the other
Loan Limits for Revolving Loans  will be exceeded.  All Revolving Loans shall be
made in and repayable in Dollars.
(b)  [Reserved].
1.2  Reserves re Revolving Loans / Letters of Credit.  Lender may, with or
without notice
to Borrowing Agent, from time to time establish and revise reserves against the
Borrowing Base and/or  the  Maximum  Revolving  Facility  Amount  in  such
 amounts  and  of  such  types  as  Lender  deems  appropriate in its Permitted
Discretion (“Reserves”).  Such Reserves shall be available for Borrowing  Agent
to view in Passport 6.0 simultaneously with the imposition thereof; provided,
that Lender shall  endeavor to provide email notice advising Borrowing Agent of
such Reserves prior to or simultaneously  with the imposition of such Reserves;
provided, further that Lender shall have no liability for failing to  provide
such email notice.  Without limiting the foregoing, references to Reserves shall
include the  Dilution Reserve. In no event shall the establishment of a Reserve
in respect of a particular actual or  contingent liability obligate Lender to
make advances to pay such liability or otherwise obligate Lender  with respect
thereto.
1.3  Protective Advances.  Any contrary provision of this Agreement or any other
Loan  Document notwithstanding, Lender is hereby authorized by Borrowers at any
time, regardless of (a) the  existence  of a  Default or an Event of Default,
(b) whether any of the other applicable conditions  precedent set forth in
Section 1.6 hereof have not been satisfied or the commitment of Lender to make 
Loans  hereunder  has  been  terminated  for  any  reason,  or  (c)  any  other
 contrary  provision  of  this  Agreement, to make (in its Permitted Discretion
prior to the occurrence and continuance of an Event of  Default) Revolving Loans
to, or for the benefit of, Borrowers that Lender, in its sole discretion, deems 
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the



--------------------------------------------------------------------------------



likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay  any other amount chargeable to Borrowers pursuant
to the terms of this Agreement (the “Protective  Advances”).  Any contrary
provision of this Agreement or any other Loan Document notwithstanding,  Lender
may direct the proceeds of any Protective Advance to Borrowers or to such other
Person as  Lender determines in its sole discretion.  All Protective Advances
shall be payable immediately upon  demand.
1.4  Notice of Borrowing; Manner of Revolving Loan Borrowing.  Borrowing Agent
shall  request each Revolving Loan by an Authorized Officer submitting such
request via Passport 6.0 (or, if  requested by Lender, by delivering, in writing
or via an Approved Electronic Communication, a Notice of  Borrowing
substantially in the form of Exhibit A hereto) (each such request a “Notice of
Borrowing”).   Subject to the terms and conditions of this Agreement, including
Sections 1.1 and 1.6, Lender shall,  except as provided in Section 1.3, deliver
the amount of the Revolving Loan requested in the Notice of  Borrowing for
credit to any account of Borrowers at a bank in the United States of America as
Borrowing  Agent may specify (provided that such account must be one identified
on Section 39 of the Information  Certificate(s) and approved by Lender as an
account to be used for funding of loan proceeds) by wire  transfer of
immediately available funds (a) on the same day if the Notice of Borrowing is
received by  Lender on or before 11:00 a.m. Eastern Time on a Business Day, or
(b) on the immediately following  Business Day if the Notice of Borrowing is
received by Lender after 11:00 a.m. Eastern Time on a  Business Day, or is
received by Lender on any day that is not a Business Day.  Lender shall charge
to the  Revolving Loan Lender’s usual and customary fees for the wire transfer
of each Loan.
1.5  Other Provisions Applicable to Letters of Credit.  Lender shall, on the
terms and  conditions set forth in this Agreement (including the terms and
conditions set forth in Section 1.1 and  Section 1.6), make Letters of Credit
available to Borrowers either by issuing them, or by causing other  financial
institutions to issue them supported by Lender’s guaranty or indemnification;
provided, that  after giving effect to each Letter of Credit, the Letter of
Credit Balance will not exceed the Letter of  Credit Limit.  Notwithstanding
anything in this Agreement, the parties agree that in connection with  Lender’s
option to make Letters of Credit available to Borrowers by causing other
financial institutions  to issue Letters of Credit, Lender may cause or permit
any Participant under this Agreement to cause  other financial institutions to
issue such Letters of Credit and thereafter (a) all such Letters of Credit 
shall be treated for all purposes under this Agreement as if such Letters of
Credit were requested by  Borrowing Agent and made available by Lender, (b) such
Participant’s support of such Letters of Credit  in the form of a guaranty or
indemnification shall be treated as if such support had been made by Lender, 
(c) Borrowers hereby unconditionally and irrevocably, jointly and severally
agree to pay to Lender the  amount of each payment or disbursement made by such
Participant or the applicable issuer under any  such Letter of Credit honoring
any demand for payment thereunder upon demand in accordance with the 
reimbursement  provisions  of  this  Section  1.5  and  agrees  that  such
 reimbursement  obligations  of  Borrowers constitute Obligations under this
Agreement, and (d) any and all amounts paid by such  Participant or the
applicable issuer in respect of any such Letter of Credit will, at the election
of Lender,  be treated for all purposes as a Revolving Loan, and be payable, in
the same manner as a Revolving  Loan.  Borrowers agree to execute all
documentation reasonably required by Lender and/or the issuer of  any Letter of
Credit in connection with any such Letter of Credit. Borrowers hereby
unconditionally and  irrevocably,  jointly  and  severally  agree  to  reimburse
 Lender  and/or  the  applicable  issuer  for  each  payment  or  disbursement
 made  by  Lender  and/or  the  applicable  issuer under any Letter of Credit 
honoring any demand for payment made thereunder, in each case on the date that
such payment or  disbursement  is  made.    Borrowers’  reimbursement
 obligations  hereunder  shall  be  irrevocable  and  unconditional under all
circumstances, including (w) any lack of validity or enforceability of any
Letter  of Credit, this Agreement or any other Loan Document, (x) the existence
of any claim, set-off, defense or  other right which any Loan Party may have at
any time against a beneficiary named in a Letter of Credit,
                          -2-

--------------------------------------------------------------------------------

any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting),  Lender, any Participant, the applicable issuer under
any Letter or Credit, or any other Person, whether in  connection  with  any
 Letter  of  Credit,  this  Agreement,  any  other  Loan  Document,  the
 transactions  contemplated herein or any unrelated transactions (including any
underlying transaction between any  Loan Party and the beneficiary named in any
Letter of Credit), (y) any lack of validity, sufficiency or  genuineness of any
document which Lender or the applicable issuer has determined complies on its
face  with the terms of the applicable Letter of Credit, even if such document
should later prove to have been  forged, fraudulent, invalid or insufficient in
any respect or any statement therein shall have been untrue  or inaccurate in
any respect, or (z) the surrender or impairment of any security for the
performance or  observance of any of the terms hereof.  Any and all amounts paid
by Lender and any Participant in  respect of a Letter of Credit will, at the
election of Lender, be treated for all purposes as a Revolving  Loan, and bear
interest, and be payable, in the same manner as a Revolving Loan.
1.6  Conditions of Making the Loans and Issuing Letters of Credit.  Lender’s
obligation  to make any Loan or issue or cause any Letter of Credit to be issued
under this Agreement is subject to  the following conditions precedent (as well
as any other conditions set forth in this Agreement or any  other  Loan
 Document),  all  of  which  must  be  satisfied  in  a  manner  acceptable  to
 Lender  (and  as  applicable, pursuant to documentation which in each case is
in form and substance acceptable to Lender)  as of each day that such Loan is
made or such Letter of Credit is issued, as applicable:
(a) Loans and Letters of Credit Made and/or Issued on the Closing Date:  With
respect to Loans made, and/or Letters of Credit issued, on the Closing Date, (i)
each applicable Loan  Party shall have duly executed and/or delivered, or, as
applicable, shall have caused such other applicable  Persons to have duly
executed and or delivered, to Lender such agreements, instruments, documents 
and/or certificates listed on the closing checklist attached hereto as Exhibit
B; (ii) Lender shall have  completed its business and legal due diligence
pertaining to the Loan Parties, their respective businesses  and assets, with
results thereof satisfactory to Lender in its sole discretion; (iii) after
giving effect to such  Loans and Letters of Credit, as well as to the payment of
all trade payables older than sixty (60) days past  due and the consummation of
all transactions contemplated hereby to occur on the Closing Date, closing 
costs and any book overdraft, Excess Availability shall be no less than
$6,000,000; and (iv) Borrowers  shall have paid to Lender all fees due on the
date hereof, and shall have paid or reimbursed Lender for all  of Lender’s
costs, charges and expenses incurred through the Closing Date (and in connection
herewith,  Borrowers hereby irrevocably authorize Lender to charge such fees,
costs, charges and expenses as  Revolving Loans); and
(b) All Loans and/or Letters of Credit:  With respect to Loans made and/or
Letters of
Credit issued, on the Closing Date and/or at any time thereafter, in addition to
the conditions specified in  clause (a) above as applicable, (i) Borrowers shall
have provided to Lender such information as Lender  may require in order to
determine the Borrowing Base, as of such borrowing or issue date, after giving 
effect to such Loans and/or Letters of Credit, as applicable; (ii) each
applicable Loan Party shall have  duly executed and/or delivered, or, as
applicable, shall have caused such other applicable Persons to have  duly
executed and or delivered, to Lender such further agreements, instruments,
documents, proxies and  certificates  as  Lender  may  require  in  connection
 therewith;  (iii)  each  of  the  representations  and  warranties set forth in
this Agreement, the Information Certificate(s) and in the other Loan Documents 
shall be true and correct in all respects as of the date such Loan is made
and/or such Letter of Credit is  issued (or to the extent any representations or
warranties are expressly made solely as of an earlier date,  such
representations and warranties shall be true and correct as of such earlier
date), both before and  after giving effect thereto; and (iv) no Default or
Event of Default shall be in existence, both before and  after giving effect
thereto.


-3-



--------------------------------------------------------------------------------

1.7  Repayments.
(a) Revolving Loans/Letters of Credit.  If at any time for any reason whatsoever
(including without limitation as a result of currency fluctuations) (i) the sum
of the outstanding balance  of  all  Revolving  Loans  and  the  Letter  of
 Credit  Balance  exceeds  the  lesser  of  (x)  the  Maximum  Revolving
Facility Amount and (y) the Borrowing Base, or (ii) any of the Loan Limits for
Revolving  Loans or Letters of Credit are exceeded, then in each case, Borrowers
will immediately and jointly and  severally pay to Lender such amounts (or, with
respect to the Letter of Credit Balance, provide cash  collateral to Lender in
the manner set forth in clause (c) below) as shall cause Borrowers to eliminate 
such excess.
(b) [Reserved].
(c) Maturity Date Payments / Cash Collateral.  All remaining outstanding
monetary
Obligations (including, all accrued and unpaid fees described in the Fee
Letter) shall be payable in full  on the Maturity Date. Without limiting the
generality of the foregoing, if, on the Maturity Date, there are  any
outstanding Letters of Credit, then on such date Borrowers shall provide to
Lender cash collateral in  an amount equal to 105% of the Letter of Credit
Balance to secure all of the Obligations (including  estimated attorneys’ fees
and other expenses) relating to said Letters of Credit, pursuant to a cash
pledge  agreement in form and substance reasonably satisfactory to Lender.
(d) Currency Due.  If, notwithstanding the terms of this Agreement or any other
Loan
Document, Lender receives any payment from or on behalf of Borrowers or any
other Person in a  currency  other  than  the  Currency  Due,  Lender  may
 convert  the  payment  (including  the  monetary  proceeds of realization upon
any Collateral and any funds then held in a cash collateral account) into the 
Currency Due at exchange rate selected by Lender in the manner contemplated by
Section 6.3(b) and  Borrowers shall jointly and severally reimburse Lender on
demand for all reasonable costs they incur  with respect thereto.  To the extent
permitted by law, the obligation shall be satisfied only to the extent of  the
amount actually received by Lender upon such conversion.
1.8  Prepayments / Voluntary Termination / Application of Prepayments.
(a) Certain Mandatory Prepayment Events. Borrowers shall be required to prepay
the unpaid principal balance of the Revolving Loans on the date of each and
every Prepayment Event  (and on any date thereafter on which proceeds pertaining
thereto are received by any Loan Party), in each  case without any demand or
notice from Lender or any other Person, all of which is hereby expressly  waived
by Borrowers, in the amount of 100% of the proceeds (net of documented
reasonable out-of- pocket costs and expenses incurred in connection with the
collection of such proceeds, in each case  payable to Persons that are not
Affiliates of any Loan Party) received by any Loan Party with respect to  such
Prepayment Event; provided, that with respect to a Prepayment Event of the type
described in  clause (b) of the definition of Prepayment Event, so long as no
Default or Event of Default exists, to the  extent that the proceeds received by
such Person as a result of such Prepayment Event do not exceed  $200,000 in the
aggregate during any Fiscal Year and are actually applied within 180 days of
such receipt  to (x) replace the property or assets subject to such Prepayment
Event with property and/or assets  performing the same or similar functions or
(y) repair, replace or reconstruct property and or assets  damaged by such
Prepayment Event, such proceeds shall not be required to prepay the Loans
pursuant to  this Section 1.8(a) (pending such reinvestment such proceeds shall
be delivered to Lender to hold in an  escrow account).  Each such prepayment
shall be subject to the Early Payment/Termination Premium in  the amount
specified in the Fee Letter.


-4-



--------------------------------------------------------------------------------

(b) [Reserved].
(c) [Reserved].
(d) [Reserved].
(e) Voluntary Termination of Loan Facilities.  Borrowers may, on at least sixty
(60)
days prior and irrevocable written notice received by Lender, permanently
terminate the Loan facilities  by repaying all of the outstanding Obligations,
including all principal, interest and fees with respect to  the  Revolving
 Loans,  and  an  Early  Payment/Termination  Premium  in  the  amount
 specified  in  the  paragraph under the heading “Early Termination Fee” in the
Fee Letter.  If, on the date of a voluntary  termination pursuant to this
Section 1.8(e), there are any outstanding Letters of Credit, then on such date, 
and as a condition precedent to such termination, Borrowers shall provide to
Lender cash collateral in an  amount equal to 105% of the Letter of Credit
Balance to secure all of the Obligations (including  estimated attorneys’ fees
and other expenses) relating to said Letters of Credit, pursuant to a cash
pledge  agreement  in  form  and  substance  reasonably satisfactory  to
Lender.  From and  after such date  of  termination, Lender shall have no
obligation whatsoever to extend any additional Loans or Letters of  Credit and
all of its lending commitments hereunder shall be terminated.
1.9  Obligations Unconditional.
(a) The payment and performance of all Obligations shall constitute the absolute
and
unconditional obligations of each Loan Party and shall be independent of any
defense or rights of set-off,  recoupment or counterclaim which any Loan Party
or any other Person might otherwise have against  Lender or any other Person. 
All payments required by this Agreement and/or the other Loan Documents  shall
be made in Dollars (unless payment in a different currency is expressly provided
otherwise in the  applicable Loan Document) and paid free of any deductions or
withholdings for any taxes or other  amounts and without abatement, diminution
or set-off.  If any Loan Party is required by applicable law to  make such a
deduction or withholding from a payment under this Agreement or under any other
Loan  Document, such Loan Party shall pay to Lender such additional amount as is
necessary to ensure that,  after the making of such deduction or withholding,
Lender receives (free from any liability in respect of  any such deduction or
withholding) a net sum equal to the sum which it would have received and so 
retained had no such deduction or withholding been made or required to be made. 
Each Loan Party shall  (i) pay the full amount of any deduction or withholding,
which it is required to make by law, to the  relevant authority within the
payment period set by applicable law, and (ii) promptly after any such  payment,
deliver to Lender an original (or certified copy) official receipt issued by the
relevant authority  in respect of the amount withheld or deducted or, if the
relevant authority does not issue such official  receipts, such other evidence
of payment of the amount withheld or deducted as is reasonably acceptable  to
Lender.
(b) If, at any time and from time to time after the Closing Date (or at any time
before or
after the Closing Date with respect to (x) the Dodd-Frank Wall Street Reform and
Consumer Protection  Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection  therewith, or (y) all requests,
rules, guidelines or directives promulgated by the Bank for International 
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the  United States regulatory authorities, in each case
for purposes of this clause (y) pursuant to Basel III,  regardless of the date
enacted, adopted or issued), (i) any change in any existing law, regulation,
treaty or  directive or in the interpretation or application thereof, (ii) any
new law, regulation, treaty or directive  enacted or application thereof, or
(iii) compliance by Lender with any request or directive (whether or  not having
the force of law) from any Governmental Authority, central bank or comparable
agency (A)
-5-



--------------------------------------------------------------------------------

subjects Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind  whatsoever with respect to any Loan Document, or
changes the basis of taxation of payments to Lender  of any amount payable
thereunder (except for net income taxes, or franchise taxes imposed in lieu of
net  income taxes, imposed generally by federal, state, local or other taxing
authorities with respect to interest  or fees payable hereunder or under any
other Loan Document or changes in the rate of tax on the overall  net income of
Lender or its members), or (B) imposes on Lender any other condition or
increased cost in  connection with the transactions contemplated thereby or
participations therein, and the result of any of  the foregoing is to increase
the cost to Lender of making or continuing any Loan or Letter of Credit or to 
reduce any amount receivable hereunder or under any other Loan Documents, then,
in any such case,  Borrowers shall promptly and jointly and severally pay to
Lender, when notified to do so by Lender, any  additional amounts necessary to
compensate Lender, on an after-tax basis, for such additional cost or  reduced
amount as determined by Lender.  Each such notice of additional amounts payable
pursuant to  this Section 1.9(b) submitted by Lender to  Borrowing Agent shall,
absent manifest error, be final,  conclusive and binding for all purposes.
(c) This Section 1.9 shall remain operative even after the Termination Date and
shall
survive the payment in full of all of the Obligations.
1.10  Reversal of Payments.  To the extent that any payment or payments made to
or received  by  Lender  pursuant  to  this  Agreement  or  any  other  Loan
 Document  are  subsequently  invalidated,  declared to be fraudulent or
preferential, set aside, or required to be repaid to any trustee, receiver or 
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent  thereof, such amounts (and all Liens,
rights and remedies therefore) shall be revived as Obligations  (secured by all
such Liens) and continue in full force and effect under this Agreement and under
the other  Loan Documents as if such payment or payments had not been received
by Lender.  This Section 1.10  shall remain operative even after the Termination
Date and shall survive the payment in full of all of the  Obligations.
2.    INTEREST AND FEES; LOAN ACCOUNT.
2.1  Interest.  All Loans and other monetary Obligations shall bear interest at
the interest
rate(s) set forth in Section 3 of Schedule A, and accrued interest shall be
payable (a) on the first day of  each month in arrears, (b) upon a prepayment of
such Loan in accordance with Section 1.8, and (c) on the  Maturity Date;
provided, that after the occurrence and during the continuation of an Event of
Default, all  Loans and other monetary Obligations shall bear interest at a rate
per annum equal to four (4) percentage  points in excess of the rate otherwise
applicable thereto, and all such interest shall be payable on demand.   Changes
in the interest rate shall be effective as of the date of any change in the Base
Rate.
2.2  Fees.  Borrowers shall jointly and severally pay Lender the fees set forth
in the Fee  Letter on the dates set forth therein, which fees are in addition to
all fees and other sums payable by  Borrowers or any other Person to Lender
under this Agreement or under any other Loan Document, and,  in each case are
not refundable once paid.
2.3  Computation of Interest and Fees.  All interest and fees shall be
calculated daily on the  outstanding monetary Obligations based on the actual
number of days elapsed in a year of 360 days.
2.4  Loan  Account;  Monthly  Accountings.    Lender  shall  maintain  a  loan
 account  for  Borrowers reflecting all outstanding Loans and the Letters of
Credit Balance, along with interest accrued  thereon and such other items
reflected therein (the “Loan Account”), and shall provide Borrowing Agent  with
a monthly accounting reflecting the activity in the Loan Account, viewable by
Borrowing Agent on
-6-



--------------------------------------------------------------------------------

Passport 6.0. Absent manifest error, each accounting shall be deemed correct,
accurate and binding on  Borrowers  and  an  account  stated  (except  for
 reverses  and  reapplications  of  payments  made  and  corrections of errors
discovered by Lender), unless Borrowing Agent notifies Lender in writing to the 
contrary within thirty (30) days after such account is rendered, describing the
nature of any alleged errors  or  omissions.    However,  Lender’s  failure  to
 maintain  the  Loan  Account  or  to  provide  any  such  accounting shall not
affect the legality or binding nature of any of the Obligations.  Interest, fees
and  other monetary Obligations due and owing under this Agreement (including
fees and other amounts paid  by Lender to issuers of Letters of Credit) may, in
Lender’s discretion, be charged to the Loan Account,  and will thereafter be
deemed to be Revolving Loans and will bear interest at the same rate as other 
Revolving Loans.
2.5  Further  Obligations;  Maximum  Lawful  Rate.    With  respect  to  all
 monetary  Obligations for which the interest rate is not otherwise specified
herein (whether such Obligations arise  hereunder or under any other Loan
Document, or otherwise), such Obligations shall bear interest at the  rate(s) in
effect from time to time with respect to the applicable Loan and shall be
payable upon demand  by Lender.  In no event shall the interest charged with
respect to any Loan or any other Obligation exceed  the maximum amount permitted
under applicable law.  Notwithstanding anything to the contrary herein  or
elsewhere, if at any time the rate of interest payable or other amounts
hereunder or under any other  Loan Document (the “Stated Rate”) would exceed the
highest rate of interest or other amount permitted  under  any  applicable  law
 to  be  charged  (the  “Maximum  Lawful  Rate”),  then  for  so  long  as  the 
Maximum Lawful Rate would be so exceeded, the rate of interest and other amounts
payable shall be  equal to the Maximum Lawful Rate; provided, that if at any
time thereafter the Stated Rate is less than  the Maximum Lawful Rate, Borrowers
shall, to the extent permitted by applicable law, continue to pay  interest and
such other amounts at the Maximum Lawful Rate until such time as the total
interest and  other such amounts received is equal to the total interest and
other such amounts which would have been  received had the Stated Rate been (but
for the operation of this provision) the interest rate payable or  such other
amounts payable.  Thereafter, the interest rate and such other amounts payable
shall be the  Stated Rate unless and until the Stated Rate again would exceed
the Maximum Lawful Rate, in which  event this provision shall again apply.  In
no event shall the total interest or other such amounts received  by Lender
exceed the amount which it could lawfully have received had the interest and
other such  amounts been calculated for the full term hereof at the Maximum
Lawful Rate. If, notwithstanding the  prior sentence, Lender has received
interest or other such amounts hereunder in excess of the Maximum  Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
the Loans  or  to  other  Obligations  (other  than  interest)  payable
 hereunder,  and  if  no  such  principal  or  other  Obligations are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers. 
In  computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such  interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of  days in the year in
which such calculation is made.


3.
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER
ASSURANCES.

3.1  Grant of Security Interest. To secure the full payment and performance of
all of the  Obligations, each Loan Party hereby assigns to Lender and grants to
Lender a continuing security interest  in all property of such Loan Party,
whether tangible or intangible, real or personal, now or hereafter  owned,
existing, acquired or arising and wherever now or hereafter located, and whether
or not eligible  for lending purposes, including:  (a) all Accounts (whether or
not Eligible Accounts) and all Goods  whose sale, lease or other disposition by
such Loan Party has given rise to Accounts and have been  returned to, or
repossessed or stopped in transit by, such Loan Party; (b) all Chattel Paper
(including  Electronic Chattel Paper), Instruments, Documents, and General
Intangibles (including all patents, patent
-7-



--------------------------------------------------------------------------------

applications,  trademarks,  trademark  applications,  trade  names,  trade
 secrets,  goodwill,  copyrights,  copyright applications, registrations,
licenses, software, franchises, customer lists, tax refund claims,  claims
against carriers and shippers, guarantee claims, contracts rights, payment
intangibles, security  interests, security deposits and rights to
indemnification); (c) all Inventory (whether or not Eligible  Inventory); (d)
all Goods (other than Inventory), including Equipment, Farm Products,
Health-Care- Insurance Receivables, vehicles, and Fixtures; (e) all Investment
Property, including, without limitation,  all rights, privileges, authority, and
powers of such Loan Party as an owner or as a holder of Pledged  Equity,
including, without limitation, all economic rights, all control rights,
authority and powers, and all  status rights of such Loan Party as a member,
equity holder or shareholder, as applicable, of each Issuer;  (f)  all  Deposit
 Accounts,  bank  accounts,  deposits  and  cash; (g)  all Letter-of-Credit
Rights; (h)  all  Commercial  Tort  Claims  listed  in  Section  40  of  the
 Information  Certificate(s);  (i)  all  Supporting  Obligations; (j) any other
property of such Loan Party now or hereafter in the possession, custody or 
control of Lender or any agent or any parent, Affiliate or Subsidiary of Lender
or any Participant with  Lender in the Loans, for any purpose (whether for
safekeeping, deposit, collection, custody, pledge,  transmission or otherwise),
and (k) all additions and accessions to, substitutions for, and replacements, 
products and Proceeds of the foregoing property, including proceeds of all
insurance policies insuring the  foregoing property, and all of such Loan
Party’s books and records relating to any of the foregoing and to  such Loan
Party’s business.
3.2  Possessory Collateral. Promptly, but in any event no later than five (5)
Business Days  after any Loan Party’s receipt of any portion of the Collateral
evidenced by an agreement, Instrument or  Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated 
securities, such Loan Party shall deliver the original thereof to Lender
together with an appropriate  endorsement  or  other  specific  evidence  of
 assignment  thereof  to  Lender  (in  form  and  substance  acceptable to
Lender).  If an endorsement or assignment of any such items shall not be made
for any  reason, Lender is hereby irrevocably authorized, as attorney and
agent-in-fact (coupled with an interest)  for each Loan Party, to endorse or
assign the same on such Loan Party’s behalf.
3.3  Further Assurances.
(a) Each Loan Party will, at the time that any Loan Party forms any direct or
indirect
Subsidiary or acquires any direct or indirect domestic Subsidiary after the
Closing Date, or at any time  when the Inactive Subsidiary shall cease to
satisfy any of the requirements for an Inactive Subsidiary,  within ten (10)
days of such event (or such later date as permitted by Lender in its sole
discretion) (i)   cause such Subsidiary to become a Loan Party and to grant
Lender a first priority Lien (subject to  Permitted Liens) in and to the assets
of such newly formed or acquired Subsidiary), (ii) provide, or cause  the
applicable Loan Party to provide, to Lender a pledge agreement and appropriate
certificates and  powers  or financing statements,  pledging all of the  direct
or beneficial ownership interest in such  Subsidiary  in  form  and  substance
 reasonably  satisfactory  to  Lender  (which  pledge,  if  reasonably 
requested by Lender, shall be governed by the laws of the jurisdiction of such
Subsidiary), and (iii)  provide  to  Lender  all  other  documentation,
 including  one  or  more  opinions  of  counsel  reasonably  satisfactory to
Lender, which, in its opinion, is appropriate with respect to the execution and
delivery of  the applicable documentation referred to above (including policies
of title insurance, flood certification  documentation or other documentation
with respect to all real property owned in fee and subject to a  mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this Section
3.3 shall  constitute a Loan Document.
(b) Each Loan Party will, and will cause each of the other Loan Parties to, at
any time
upon the reasonable request of Lender, execute or deliver to Lender any and all
financing statements,  fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel,
-8-



--------------------------------------------------------------------------------

and all other documents (the “Additional Documents”) that Lender may reasonably
request in form and  substance reasonably satisfactory to Lender, to create,
perfect, and continue to be perfected or to better  perfect Lender’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter 
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of  Lender in any real property acquired by any other
Loan Party with a fair market value in excess of  $100,000, and in order to
fully consummate all of the transactions contemplated hereby and under the 
other Loan Documents.  To the maximum extent permitted by applicable law, if any
Borrower or any  other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents  within a reasonable period of time
following the request to do so, each Borrower and each other Loan  Party hereby
authorizes Lender to execute any such Additional Documents in the applicable
Loan Party’s  name and authorizes Lender to file such executed Additional
Documents in any appropriate filing office.
(c) Each Loan Party shall, at its own cost and expense, promptly and duly take,
execute,
acknowledge and deliver (and/or use commercially reasonable efforts to cause
such other applicable  Person to take, execute, acknowledge and deliver) all
such further acts, documents, agreements and  instruments as Lender shall deem
reasonably necessary in order to (i) carry out the intent and purposes of  the
Loan Documents and the transactions contemplated thereby, (ii) establish,
create, preserve, protect  and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Lender in all Collateral  (wherever located) from
time to time owned by the Loan Parties, (iii) cause each Loan Party to
guarantee  all of the Obligations, all pursuant to documentation that is in form
and substance satisfactory to Lender  in its Permitted Discretion and (iv)
facilitate the collection of the Collateral.  Without limiting the  foregoing,
 each  Loan  Party  shall,  at  its  own  cost  and  expense,  promptly  and
 duly  take,  execute,  acknowledge and deliver (and/or use commercially
reasonable efforts to cause such other applicable  Person to take, execute,
acknowledge and deliver) to Lender all promissory notes, security agreements, 
agreements with landlords, mortgagees and processors and other bailees,
subordination and intercreditor  agreements  and  other agreements,  instruments
 and  documents,  in each case in form and substance  reasonably acceptable to
Lender, as Lender may request from time to time to perfect, protect, and 
maintain Lender’s security interests in the Collateral, including the required
priority thereof, and to fully  carry out the transactions contemplated by the
Loan Documents.
3.4  UCC Financing Statements.  Each Loan Party authorizes Lender to file,
transmit, or  communicate, as applicable, from time to time, Uniform Commercial
Code financing statements, along  with amendments and modifications thereto, in
all filing offices selected by Lender, listing such Loan  Party as the debtor
and Lender as the secured party, and describing the collateral covered thereby
in such  manner as Lender may elect, including using descriptions such as “all
personal property of debtor” or “all  assets of debtor” or words of similar
effect. Each Loan Party also hereby ratifies its authorization for  Lender to
have filed in any filing office any financing statements filed prior to the date
hereof.


4.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS,
APPLICATIONS OF PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.

4.1  Lock Boxes and Blocked Accounts.  Each Loan Party hereby represents and
warrants  that all Deposit Accounts and all other depositary and other accounts
maintained by each Loan Party as  of the Closing Date are described in Section
39 of the Information Certificate(s), which description  includes for each such
account the name of the Loan Party maintaining such account, the name, of the 
financial institution at which such account is maintained, the account number,
and the purpose of such  account.  After the Closing Date, no Loan Party shall
open any new Deposit Accounts or any other  depositary or other accounts without
the prior written consent of Lender and without updating Section 39  of the
Information Certificate(s) to reflect such Deposit Accounts or other accounts,
as applicable.  No  Deposit Accounts or other accounts of any Loan Party shall
at any time constitute a Restricted Account
-9-



--------------------------------------------------------------------------------

other than  accounts  expressly indicated  on Section 39  of the  Information
Certificate(s) as being a  Restricted Account (and each Loan Party hereby
represents and warrants that each such account shall at  all times meet the
requirements set forth in the definition of Restricted Account to qualify as a
Restricted  Account).  Each Loan Party will, at its expense, establish (and
revise from time to time as Lender may  require) procedures acceptable to
Lender, in Lender’s Permitted Discretion, for the collection of checks,  wire
 transfers  and  all  other  proceeds  of  all  of  such  Loan  Party’s
 Accounts  and  other  Collateral  (“Collections”), which shall include (a)
directing all Account Debtors to send all Account proceeds  directly to a post
office box designated by Lender either in the name of such Loan Party (but as to
which  Lender has exclusive access) or, at Lender’s option, in the name of
Lender (a “Lock Box”), and/or (b)  depositing all Collections received by such
Loan Party into one or more bank accounts maintained in the  name of such Loan
Party (but as to which Lender has exclusive access) or, at Lender’s option, in
the  name  of  Lender  (each,  a  “Blocked  Account”),  under  an  arrangement
 acceptable  to  Lender with a  depository bank acceptable to Lender, pursuant
to which all funds deposited into each Blocked Account  are to be transferred to
Lender in such manner, and with such frequency, as Lender shall specify, and/or 
(c) a combination of the foregoing.  Each Loan Party agrees to execute, and to
cause its depository banks  and other account holders to execute, such Lock Box
and Blocked Account control agreements and other  documentation as Lender shall
require from time to time in connection with the foregoing, all in form and 
substance acceptable to Lender, and in any event such arrangements and documents
must be in place on  the date hereof with respect to accounts in existence on
the date hereof, or prior to any such account  being opened with respect to any
such account opened after the date hereof, in each case excluding  Restricted
Accounts.  At the request of Lender, each Loan Party shall provide Lender with
online read- only access to such Loan Party’s Deposit Accounts and maintain such
access in effect for Lender  throughout the term of this Agreement and until all
Obligations have been paid in full, all in a manner  acceptable to Lender in its
Permitted Discretion.  Prior to the Closing Date, Borrowing Agent shall  deliver
to Lender a complete and executed Authorized Accounts form regarding Borrowers’
operating  account(s) into which the proceeds of Loans are to be paid in the
form of Exhibit D annexed hereto.
4.2  Application of Payments.  All amounts paid to or received by Lender in
respect of the  monetary Obligations, from whatever source (whether from  any
Borrower or any other Loan Party  pursuant to such other Loan Party’s guaranty
of the Obligations, any realization upon any Collateral, or  otherwise) shall,
unless otherwise directed by Borrowing Agent with respect to any particular
payment  (unless an Event of Default shall then be continuing, in which event
Lender may disregard Borrowing  Agent’s direction), be applied by Lender to the
Obligations in such order as Lender may elect, and absent  such election shall
be applied as follows:
(a) FIRST,  to  reimburse  Lender  for  all  out-of-pocket  costs  and
 expenses,  and  all
indemnified  losses,  incurred  by  Lender  which  are  reimbursable  to  Lender
 in  accordance  with  this  Agreement and/or any of the other Loan Documents,
(b) SECOND, to any accrued but unpaid interest on any Protective Advances,
(c) THIRD, to the outstanding principal of any Protective Advances,
(d) FOURTH, to any accrued but unpaid fees owing to Lender under this Agreement
and/or any other Loan Documents,
(e) FIFTH, to any unpaid accrued interest on the Obligations,
(f)  SIXTH, to the outstanding principal of the Obligations, and, to the extent
required by
this Agreement, to cash collateralize the Letter of Credit Balance, and
-10-



--------------------------------------------------------------------------------

(g) SEVENTH, to the payment of any other outstanding Obligations; and after
payment
in full in cash of all of the outstanding monetary Obligations, any further
amounts paid to or received by  Lender in respect of the Obligations (so long as
no monetary Obligations are outstanding) shall be paid  over  to  Borrowers  or
 such  other  Person(s)  as  may  be  legally  entitled  thereto.    For
 purposes  of  determining the Borrowing Base, such amounts will be credited to
the Loan Account and the Collateral  balances to which they relate upon Lender’s
receipt of an advice from Lender’s Bank (set forth in  Section 5 of Schedule A)
that such items have been credited to Lender’s account at Lender’s Bank (or 
upon Lender’s deposit thereof at Lender’s Bank in the case of payments received
by Lender in kind), in  each case subject to final payment and collection. 
However, for purposes of computing interest on the  Obligations, such items
shall be deemed applied by Lender three (3) Business Days after Lender’s
receipt  of advice of deposit thereof at Lender’s Bank.
4.3  Notification; Verification. Lender or its designee may, from time to time,
whether or  not a Default or Event of Default has occurred and is continuing
(except as otherwise specified below):   (a) verify directly with the Account
Debtors of the Loan Parties (or by any reasonable manner and  through any
reasonable medium Lender considers advisable in the exercise of its Permitted
Discretion)  the validity, amount and other matters relating to the Accounts and
Chattel Paper of the Loan Parties, by  means of mail, telephone or otherwise,
either in the name of the applicable Loan Party or Lender or such  other name as
Lender may choose, (b) notify Account Debtors of the Loan Parties that Lender
has a  security interest in the Accounts of the Loan Parties,  (c) if an Event
of Default has occurred and is  continuing, require any Loan Party to cause all
invoices and statements which it sends to Account  Debtors or other third
parties to be marked, in a manner satisfactory to Lender, to reflect Lender’s 
security interest therein and payment instructions acceptable to Lender, (d) if
an Event of Default has  occurred and is continuing, direct such Account Debtors
to make payment thereof directly to Lender;  such notification to be sent on the
letterhead of such Loan Party and substantially in the form of Exhibit  E
annexed hereto, and (e) demand, collect or enforce payment of any Accounts and
Chattel Paper (but  without any duty to do so). Each Loan Party hereby
authorizes Account Debtors to make payments  directly to Lender and to rely on
notice from Lender without further inquiry.  Lender may on behalf of  each Loan
Party endorse all items of payment received by Lender that are payable to such
Loan Party for  the purposes described above.
4.4  Power of Attorney.  Each Loan Party hereby grants to Lender an irrevocable
power of  attorney, coupled with an interest, authorizing and permitting Lender
(acting through any of its officers,  employees, attorneys or agents), at
Lender’s option (and solely with respect to any actions taken by  Lender under
Section 4.4(a) below, in the exercise of its Permitted Discretion), but without
obligation,  with or without notice to such Loan Party, and at such Loan Party’s
expense, to do any or all of the  following, in such Loan Party’s name or
otherwise:
(a) (i) execute on behalf of such Loan Party any documents that Lender may deem
advisable in order to perfect, protect and maintain Lender’s security interests,
and priority thereof, in the  Collateral (including such financing statements
and continuation financing statements, and amendments  or other modifications
thereto, as Lender shall deem necessary or appropriate); (ii) endorse such Loan 
Party’s name on all checks and other forms of remittances received by Lender;
(iii) pay any sums  required on account of such Loan Party’s taxes or to secure
the release of any Liens therefor; (iv) pay any  amounts necessary to obtain, or
maintain in effect, any of the insurance described in Section 5.14; (v)  receive
and otherwise take control in any manner of any cash or non-cash items of
payment or Proceeds  of Collateral; (vi) receive, open and process all mail
addressed to such Loan Party at any post office  box/lockbox maintained by
Lender for such Loan Party or at any other business premises of Lender with 
Collections to be promptly transferred to the Blocked Account and any mail
unrelated to Collections to  be promptly remitted to such Loan Party along with
copies of all other mail addressed to such Loan Party
-11-



--------------------------------------------------------------------------------

and received by Lender, and (vii) endorse or assign to Lender on such Loan
Party’s behalf any portion of  Collateral evidenced by an agreement, Instrument
or Document if an endorsement or assignment of any  such items is not made by
Borrowers pursuant to Section 3.2; and
(b) After the occurrence and during the continuance of an Event of Default and
subject
to the terms and conditions of Section 7 of this Agreement; (i) execute on
behalf of such Loan Party any  document exercising, transferring or assigning
any option to purchase, sell or otherwise dispose of or  lease (as lessor or
lessee) any real or personal property which is part of the Collateral or in
which Lender  has an interest; (ii) execute on behalf of such Loan Party any
invoices relating to any Accounts, any draft  against any Account Debtor, any
proof of claim in bankruptcy, any notice of Lien or claim, and any  assignment
or satisfaction of mechanic’s, materialman’s or other Lien; (iii) except as
otherwise provided  in Section 4.3 hereof, execute on behalf of such Loan Party
any notice to any Account Debtor; (iv) pay,  contest or settle any Lien, charge,
encumbrance, security interest and adverse claim in or to any of the 
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the  same; (v) grant extensions of time to pay,
compromise claims relating to, and settle Accounts, Chattel  Paper and General
Intangibles for less than face value and execute all releases and other
documents in  connection therewith; (vi) settle and adjust, and give releases
of, any insurance claim that relates to any  of the Collateral and obtain
payment therefor; (vii) instruct any third party having custody or control of 
any Collateral or books or records belonging to, or relating to, such Loan Party
to give Lender the same  rights of access and other rights with respect thereto
as Lender has under this Agreement or any other  Loan Document; (viii) change
the address for delivery of such Loan Party’s mail; (ix) vote any right or 
interest with respect to any Investment Property; and (x) instruct any Account
Debtor to make all  payments due to such Loan Party directly to Lender.
Any  and  all  sums  paid,  and  any  and  all  costs,  expenses,  liabilities,
 obligations  and  reasonable  attorneys’ fees incurred, by Lender with respect
to the foregoing shall be added to and become part of  the Obligations, shall be
payable on demand, and shall bear interest at a rate equal to the highest 
interest rate applicable to any of the Obligations at such time. Each Loan Party
agrees that Lender’s  rights under the foregoing power of attorney and/or any of
Lender’s other rights under this Agreement  or the other Loan Documents shall
not be construed to indicate that Lender is in control of the  business,
management or properties of such Loan Party.
4.5  Disputes.    Each  Loan Party  shall promptly notify Lender of all disputes
or claims  relating to its Accounts and Chattel Paper.  Each Loan Party agrees
that it will not, without Lender’s  prior written consent, compromise or settle
any of its Accounts or Chattel Paper for less than the full  amount thereof,
grant any extension of time for payment of any of its Accounts or Chattel Paper,
release  (in whole or in part) any Account Debtor or other person liable for the
payment of any of its Accounts or  Chattel Paper or grant any credits,
discounts, allowances, deductions, return authorizations or the like  with
respect to any of its Accounts or Chattel Paper; except (unless otherwise
directed by Lender during  the existence of a Default or an Event of Default)
such Loan Party may take any of such actions in the  ordinary course of its
business consistent with past practices, provided, that Borrowers promptly
report  the same to Lender.
4.6  Inventory.
(a) Returns. No Loan Party will accept returns of any Inventory from any Account
Debtor except in the ordinary course of its business.  In the event the value of
returned  Inventory in any  one calendar month exceeds $50,000 (collectively for
all Loan Parties), Borrowers will immediately  notify Lender (which notice shall
specify the value of all such returned Inventory, the reasons for such  returns,
and the locations and the condition of such returned Inventory).
-12-



--------------------------------------------------------------------------------

(b) Sale on Return, etc.  No Loan Party will, without Lender’s prior written
consent, at
any time, sell any Inventory on a sale-or-return, guaranteed sale, consignment,
or other contingent basis.
(c) Fair  Labor  Standards  Act.    Each  Loan  Party  represents  and
 warrants,  and
covenants that at all times, that all of the Inventory of each Loan Party has
been, at all times will be,  produced only in accordance with the Fair Labor
Standards Act of 1938 and all rules, regulations and  orders promulgated
thereunder.
4.7  Access to Collateral, Books and Records.  At reasonable times and, so long
as no  Default or Event of Default has occurred and is continuing, with
reasonable notice, Lender and/or its  representatives or agents shall have the
right to inspect the Collateral, and the right to examine and copy  each Loan
Party’s books and records.  Each Loan Party agrees to give Lender access to any
or all of such  Loan Party’s, and each of its Subsidiaries’, premises to enable
Lender to conduct such inspections and  examinations.  Such inspections and
examinations shall be at Borrowers’ expense and the charge therefor  shall be
$1,200 per person per day, plus out-of-pocket expenses; provided, that Lender
shall conduct such  field inspections and examinations no more frequently than
once per Fiscal Quarter and Borrowers shall  not be obligated to pay more than
$10,000 per Fiscal Year for costs and expenses relating to field  examinations;
provided further, however, that the foregoing limitations on the frequency of
and on  Borrowers’ obligation to pay for costs and expenses relating to field
inspections and examinations shall  not apply to costs and expenses incurred in
connection with (i) the field examination conducted prior to  the Closing Date,
(ii) any field examination conducted in connection with a Permitted Acquisition,
or  (iii) any field examination commenced while an Event of Default exists. Upon
the occurrence and during  the continuance of an Event of Default, Lender may,
at Borrowers’ expense, use each Loan Party’s  personnel,  computer  and  other
 equipment,  programs,  printed  output  and  computer  readable  media, 
supplies and premises for the collection, sale or other disposition of
Collateral to the extent Lender, in its  sole discretion, deems appropriate.
Each Loan Party hereby irrevocably authorizes all accountants and  other
financial professional third parties to disclose and deliver to Lender, at
Borrowers’ expense, all  financial information, books and records, work papers,
management reports and other information in  their possession regarding the Loan
Parties.
4.8  Appraisals. Each Loan Party will permit Lender and each of its
representatives or  agents to conduct appraisals and valuations of the
Collateral at such times and intervals as Lender may  designate. So long as no
Event of Default has occurred and is continuing, Lender shall not conduct more 
than one (1) appraisal and valuation in any Fiscal Year, and any such appraisal
and valuation shall be at  Lender’s expense. Lender may conduct additional
appraisals and valuations during the existence of an  Event of Default, and any
such appraisals and valuations shall be at Borrower’s expense.  
5.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
To induce Lender to enter into this Agreement,  each Loan Party represents,
warrants and
covenants as follows (it being understood and agreed that (a) each such
representation and warranty (i)  will be made as of the date hereof and be
deemed remade as of each date on which any Loan is made  or Letter of Credit is
issued (except to the extent any such representation or warranty expressly
relates  only to any earlier and/or specified date, in which case such
representation or warranty will be made  as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any  investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times  commencing on the date hereof and continuing until the Termination
Date):
    5.1  Existence and Authority. Each Loan Party is duly organized or
incorporated, validly existing and in good standing (or equivalent status) under
the laws of its jurisdiction of organization
-13-



--------------------------------------------------------------------------------



(which jurisdiction is identified in Section 3 of the Information
Certificate(s)) and is qualified to do  business in each jurisdiction in which
the operation of its business requires that it be qualified (which  each such
jurisdiction is identified in Section 15 of the Information Certificate(s)),
except where the  failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect. Each  Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and  effect
 such  Person’s  valid  existence  and  good  standing  (or equivalent status)
 in its  jurisdiction of  organization and, except as could not reasonably be
expected to result in a Material Adverse Effect, good  standing with respect to
all other jurisdictions in which it is qualified to do business and any rights, 
franchises,  permits,  licenses,  accreditations,  authorizations,  or  other
 approvals  material  to  their  businesses.  Each Loan Party has all requisite
power and authority to own and operate its properties, to  carry  on  its
 business  as  now  conducted  and  as  proposed  to be  conducted,  to enter
into the  Loan  Documents to which it is a party and to carry out the
transactions contemplated thereby. The execution,  delivery and performance by
each Loan Party of this Agreement and all of the other Loan Documents to  which
such Loan Party is a party have been duly and validly authorized, do not violate
such Loan Party’s  Organic Documents, or any law or any agreement or instrument
or any court order which is binding upon  any  Loan  Party  or  its  property,
 do  not  constitute  grounds  for acceleration of any Indebtedness or 
obligation under any agreement or instrument which is binding upon any Loan
Party or its property, and  do not require the consent of any Person.  No Loan
Party is required to obtain any government approval,  consent, or authorization
from, or to file any declaration or statement with, any Governmental Authority 
in connection with or as a condition to the execution, delivery or performance
of any of the Loan  Documents (other than any required post-closing filings with
the Securities and Exchange Commission).   This Agreement and each of the other
Loan Documents have been duly executed and delivered by, and  are enforceable
against, each of the Loan Parties who have signed them, in accordance with
their  respective  terms,  except  as  such  enforceability  may  be  limited
 by  (a)  bankruptcy,  insolvency,  reorganization,  moratorium  or  similar
 laws  of  general  applicability  affecting  the  enforcement  of  creditors’
rights and (b) the application of general principles of equity (regardless of
whether such  enforceability  is  considered  in  a  proceeding  in  equity  or
 at  law).    Section 18  of  the  Information  Certificate(s) sets forth the
ownership of each Borrower.  Section 20 of the Information Certificate(s) sets 
forth the ownership of each of Borrowers’ Subsidiaries.
5.2  Names; Trade Names and Styles.  The name of each Loan Party set forth in
Section 1  of each Information Certificate(s) is its correct and complete legal
name as of the date hereof, and no  Loan Party has used any other name at any
time in the past five years, or at any time will use any other  name, in any tax
filing made in any jurisdiction.  Listed in Section 8 of the Information
Certificate(s) are  all prior names used by each Loan Party at any time in the
past five years.  Listed in Section 7 of the  Information Certificate(s) are all
of the present and prior trade names used by any Loan Party at any time  in the
past five years.  Borrowers shall give Lender at least ten (10) days’ prior
written notice (and will  deliver an updated Section 7 or Section 8 of the
Information Certificate(s), as applicable, to reflect the  same) of any change
in the legal name or trade name of any Borrower or any other Loan Party.
5.3  Title to Collateral; Third Party Locations; Permitted Liens. Each Loan
Party has,  and at all times will continue to have, good and marketable title to
all of the Collateral.  The Collateral  now is, and at all times will remain,
free and clear of any and all Liens, except for Permitted Liens.   Lender now
has, and will at all times continue to have, a first-priority perfected and
enforceable security  interest in all of the Collateral, and each Loan Party
will at all times defend Lender and the Collateral  against all claims of
others.  None of the Collateral which is Equipment is, or will at any time, be
affixed  to any real property that is not subject to a mortgage in favor of
Lender in such a manner, or with such  intent,  as  to  become  a  fixture.
   Except  for  leases  or  subleases  as  to  which  Borrowers  shall  use 
commercially  reasonable  efforts  to  deliver  to  Lender  a  landlord’s
 waiver  in  form  and  substance  satisfactory to Lender, no Loan Party is or
will be a lessee or sublessee under any real property lease or
-14-



--------------------------------------------------------------------------------

sublease.  Except for warehouses as to which Borrowers shall use commercially
reasonable efforts to  deliver to Lender a warehouseman’s waiver in form and
substance satisfactory to Lender, no Loan Party  is or will at any time be a
bailor of any Goods at any warehouse or otherwise.  Prior to causing or 
permitting any Collateral to at any time be located upon premises other than the
locations listed in  Sections  27-32 of the  Information Certificate(s), in
which  any third party (including any landlord,  warehouseman, or otherwise) has
an interest, Borrowers shall give Lender prior written notice thereof  and the
applicable Loan Party shall use commercially reasonable efforts to cause each
such third party to  execute and deliver to Lender, in form and substance
acceptable to Lender, such waivers, collateral  access agreements, and
subordinations as Lender shall specify, so as to, among other things, ensure
that  Lender’s rights in the Collateral are, and will at all times continue to
be, superior to the rights of any such  third party and that Lender has access
to such Collateral.  Each applicable Loan Party will keep at all  times in full
force and effect, and will comply in all material respects at all times with all
the terms of,  any lease of real property where any of the Collateral now or in
the future may be located.
5.4  Accounts, Chattel Paper and Inventory.
(a) As of each date reported by Borrowers, all Accounts which Borrowers have
then
reported to Lender as then being Eligible Accounts comply in all respects with
the criteria for eligibility  set forth in the definition of Eligible Accounts. 
All such Accounts and Chattel Paper are genuine and in  all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non- contingent sale and delivery of goods or rendition of services by Borrowers
in the ordinary course of its  business and in accordance with the terms and
conditions of all purchase orders, contracts or other  documents relating
thereto, each Account Debtor thereunder had the capacity to contract at the time
any  contract or other document giving rise to such Accounts and Chattel Paper
were executed, and the  transactions  giving  rise  to  such  Accounts  and
 Chattel  Paper  comply  with  all  applicable  laws  and  governmental rules
and regulations.
(b) As of each date reported by Borrowers, all Inventory which Borrowers have
then
reported to Lender as then being Eligible Inventory complies in all respects
with the criteria for eligibility  set forth in the definition of Eligible
Inventory.
5.5  Electronic Chattel Paper.  To the extent that any Loan Party obtains or
maintains any  Electronic Chattel Paper, such Loan Party shall at all times
create, store and assign the record or records  comprising the Electronic
Chattel Paper in such a manner that (a) a single authoritative copy of the 
record  or  records  exists  which  is  unique,  identifiable  and  except  as
 otherwise  provided  below,  unalterable, (b) the authoritative copy identifies
Lender as the assignee of the record or records, (c) the  authoritative copy is
communicated to and maintained by Lender or its designated custodian, (d)
copies  or revisions that add or change an identified assignee of the
authoritative copy can only be made with the  participation of Lender, (e) each
copy of the authoritative copy and any copy of a copy is readily  identifiable
as a copy that is not the authoritative copy and (f) any revision of the
authoritative copy is  readily identifiable as an authorized or unauthorized
revision.
5.6  Capitalization; Investment Property.
(a) No Loan Party, directly or indirectly, owns, or shall at any time own, any
Equity
Interests of any other Person except as set forth in Sections 20 and 41 of the
Information Certificate(s),  which such Sections of the Information
Certificate(s) list all Investment Property owned by each Loan  Party.




-15-



--------------------------------------------------------------------------------

(b) None of the Pledged Equity has been issued or otherwise transferred in
violation of
the Securities Act, or other applicable laws of any jurisdiction to which such
issuance or transfer may be  subject.
(c) The Pledged Equity pledged by each Loan Party hereunder constitutes all of
the
issued and outstanding Equity Interests of each Issuer owned by such Loan Party.
(d) All of the Pledged Equity has been duly and validly issued and is fully paid
and non-
assessable, and the holders thereof are not entitled to any preemptive, first
refusal, or other similar rights.   There are no outstanding options, warrants
or similar agreements, documents, or instruments with respect  to any of the
Pledged Equity.
(e) Each Loan Party has caused each Issuer to amend or to otherwise modify its
Organic
Documents, books, records, and related agreements, documents, and instruments,
as applicable, to reflect  the rights and interests of Lender hereunder, and to
the extent required to enable and empower Lender to  exercise and enforce its
rights and remedies hereunder in respect of the Pledged Equity and other 
Investment Property.
(f)  Each Loan Party will take any and all actions required or requested by
Lender, from
time to time, to (i) cause Lender to obtain exclusive control of any Investment
Property in a manner  acceptable to Lender and (ii) obtain from any Issuers and
such other Persons as Lender shall specify, for  the benefit of Lender, written
confirmation of Lender’s exclusive control over such Investment Property  and
take such other actions as Lender may request to perfect Lender’s security
interest in any Investment  Property.  For purposes of this Section 5.6, Lender
shall have exclusive control of Investment Property if  (A) pursuant  to
 Section 3.2,  such  Investment  Property  consists  of  certificated
 securities  and  the  applicable Loan Party delivers such certificated
securities to Lender (with all appropriate endorsements);  (B) such Investment
Property consists of uncertificated securities and either (x) the applicable
Loan Party  delivers  such  uncertificated  securities  to  Lender  or  (y) the
 Issuer  thereof  agrees,  pursuant  to  documentation  in  form  and  substance
 satisfactory  to  Lender,  that  it  will  comply  with  instructions 
originated by Lender without further consent by the applicable Loan Party, and
(C) such Investment  Property consists of security entitlements and either (x)
Lender becomes the entitlement holder thereof or  (y) the appropriate securities
intermediary agrees, pursuant to documentation in form and substance 
satisfactory to Lender, that it will comply with entitlement orders originated
by Lender without further  consent  by  the  applicable  Loan  Party.    Each
 Loan  Party  that  is  a  limited  liability  company  or  a  partnership
hereby represents and warrants that it has not, and at no time will, elect
pursuant to the  provisions of Section 8-103 of the UCC to provide that its
Equity Interests are securities governed by  Article 8 of the UCC.
(g) No  Loan  Party  owns,  or  has  any  present  intention  of  acquiring,
 any  “margin
security” or any “margin stock” within the meaning of Regulations T, U or X of
the Board of Governors  of the Federal Reserve System (herein called “margin
security” and “margin stock”).  None of the  proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying, or  for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or  carry,  any  margin  security  or  margin  stock  or  for  any
 other  purpose  which  might  constitute  the  transactions contemplated hereby
a “purpose credit” within the meaning of said Regulations T, U or X,  or cause
this Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve  System or the Exchange Act, or any rules or regulations
promulgated under such statutes.
(h) [Reserved].


-16-



--------------------------------------------------------------------------------

(i)  No Loan Party shall take, or fail to take, any action that would in any
manner impair
the value or the enforceability of Lender’s Lien on any of the Investment
Property, or any of Lender’s  rights  or  remedies  under  this  Agreement or
any other Loan Document with respect to any of the  Investment Property.
(j)  In the case of any Loan Party which is an Issuer, such Issuer agrees that
the terms of
Section 7.3(g)(iii) of this Agreement shall apply to such Loan Party with
respect to all actions that may  be required of it pursuant to such Section
7.3(g)(iii) regarding the Investment Property issued by it.
5.7  Commercial Tort Claims.  No Loan Party has any Commercial Tort Claims
pending  other than those listed in Section 40 of the Information
Certificate(s), and each Loan Party shall promptly  (but in any case no later
than five (5) Business Days thereafter) notify Lender in writing upon incurring 
or otherwise obtaining a Commercial Tort Claim after the date hereof against any
third party.  Such  notice shall constitute such Loan Party’s authorization to
amend such Section 40 to add such Commercial  Tort Claim and shall automatically
be deemed to amend such Section 40 to include such Commercial  Tort Claim.
5.8  Jurisdiction of Organization; Location of Collateral.  Sections 14 and
27-32 of the  Information Certificate(s) set forth (a) each place of business of
each Loan Party (including its chief  executive office), (b) all locations where
all Inventory, Equipment, and other Collateral owned by each  Loan Party is
kept, and (c) whether each such Collateral location and/or place of business
(including each  Loan Party’s chief executive office) is owned by a Loan Party
or leased (and if leased, specifies the  complete name and notice address of
each lessor).  No Collateral is located outside the United States or  in the
possession of any lessor, bailee, warehouseman or consignee, except as expressly
indicated in  Sections 27-32 of the Information Certificate(s). Each Loan Party
will give Lender at least thirty (30)  days’ prior written notice before
changing its jurisdiction of organization, opening any additional place  of
business or changing its chief executive office or the location of its books and
records.
5.9  Financial Statements and Reports; Solvency.
(a) All financial statements delivered to Lender by or on behalf of any Loan
Party have
been, and at all times will be, prepared in conformity with GAAP and fairly
reflect in all material  respects the financial condition of each Loan Party and
its Subsidiaries covered thereby, at the times and  for the periods therein
stated.
(b) As of the date hereof (after giving effect to the Loans and Letters of
Credit to be
made or issued on the date hereof, and the consummation of the transactions
contemplated hereby), and  as of each other day that any Loan or Letter of
Credit is made or issued (after giving effect thereof), (i)  the fair saleable
value of all of the assets and properties of each Loan Party, individually,
exceeds the  aggregate liabilities and Indebtedness of each such Loan Party
(including contingent liabilities), (ii) each  Loan Party, individually, is
solvent and able to pay its debts as they come due, (iii) each Loan Party, 
individually, has sufficient capital to carry on its business as now conducted
and as proposed to be  conducted, (iv) no Loan Party is contemplating either the
liquidation of all or any substantial portion of  its assets or property, or the
filing of any petition under any state, federal, or other bankruptcy or 
insolvency law, and (v) no Loan Party has knowledge of any Person contemplating
the filing of any such  petition against any Loan Party.
5.10  Tax Returns and Payments; Pension Contributions.  Each Loan Party has
timely filed  all tax returns and reports required by applicable law, has timely
paid all applicable Taxes, assessments,  deposits and contributions owing by
such Loan Party and will timely pay all such items in the future as
-17-



--------------------------------------------------------------------------------

they became due and payable. Each Loan Party may, however, defer payment of any
contested taxes;  provided, that such Loan Party (a) in good faith contests its
obligation to pay such Taxes by appropriate  proceedings  promptly and
 diligently instituted  and  conducted; (b) notifies Lender in writing of the 
commencement of, and any material development in, the proceedings; (c) posts
bonds or takes any other  commercially reasonable steps required to keep the
contested taxes from becoming a Lien upon any of  the Collateral and (d)
maintains adequate reserves therefor in conformity with GAAP.  No Loan Party is 
aware of any claims or adjustments proposed for any prior tax years that could
result in additional taxes  becoming due and payable by any Loan Party.  Each
Plan is in compliance in all material respects with  the applicable provisions
of ERISA, the Code and other applicable laws.  Each Plan is in compliance in 
all material respects with the applicable provisions of ERISA, the Code and
other applicable laws.  Each  Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable  determination letter or
opinion letter from the Internal Revenue Service to the effect that the form of
such  Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by  the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or  an application for such
a letter is currently being processed by the Internal Revenue Service.  To the
best  knowledge of each Loan Party, nothing has occurred that would prevent or
cause the loss of such tax- qualified status. There are no pending or, to the
best knowledge of any Loan Party or any ERISA  Affiliate, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect  to
any Plan that could reasonably be expected to result in liabilities individually
or in the aggregate in  excess of $100,000 on any Loan Party.  There has been no
prohibited transaction or violation of the  fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected  to result
in liabilities individually or in the aggregate on any Loan Party in excess of
$100,000.  No  ERISA Event has occurred, and no Loan Party or any ERISA
Affiliate is aware of any fact, event or  circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to  any Pension
Plan, in each case that could reasonably be expected to result in liabilities
individually or in  the aggregate in excess of $100,000. Each Loan Party and
each ERISA Affiliate has met all applicable  requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the  minimum
funding standards under the Pension Funding Rules has been applied for or
obtained, in each  case except as could not reasonably be expected to result in
liabilities individually or in the aggregate to  any Loan Party or any ERISA
Affiliate in excess of $100,000.  As of the most recent valuation date for  any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code)  is 60% or higher and no Loan Party or any ERISA
Affiliate knows of any facts or circumstances that  could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop 
below 60% as of the most recent valuation date; no Loan Party or any ERISA
Affiliate has incurred any  liability to the PBGC other than for the payment of
premiums, and there are no premium payments which  have become due that are
unpaid, except as could not reasonably be expected to result in liabilities 
individually or in the aggregate to any Loan Party or ERISA Affiliate in excess
of $100,000.  No Loan  Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or  Section 4212(c) of ERISA
except as could not reasonably be expected to result in liabilities
individually  or in the aggregate to the Loan Parties in excess of $100,000.  No
Pension Plan has been terminated by  the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that  could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to  terminate any Pension Plan except as could not reasonably be expected to
result in liabilities individually  or in the aggregate to the Loan Parties in
excess of $100,000.
5.11  Compliance with Laws; Intellectual Property; Licenses.
(a) Each Loan Party has complied, and will continue at all times to comply, in
all
material respects with all provisions of all applicable laws and regulations,
including those relating to the  ownership, use or operations of real or
personal property, the conduct and licensing of each Loan Party’s
-18-



--------------------------------------------------------------------------------

business, the payment and withholding of Taxes, ERISA and other employee
matters, and safety and  environmental matters pursuant to the Environmental
Laws.
(b) No Loan Party has received written notice of default or violation, nor is
any Loan
Party in default or violation, with respect to any judgment, order, writ,
injunction, decree, demand or  assessment issued by any court or any federal,
state, local, municipal or other Governmental Authority  relating to any aspect
of any Loan Party’s business, affairs, properties or assets. No Loan Party has 
received written notice of or been charged with, or is, to the knowledge of any
Loan Party, under  investigation with respect to, any violation in any material
respect of any provision of any applicable law.   To the best of its knowledge,
no Loan Party or any real property owned, leased or used in the operation  of
the business of any Loan Party is subject to any federal, state or local
investigation to determine  whether any remedial action is needed to address any
Hazardous Materials or an Environmental Release  in contravention of any
applicable Environmental Law, at, on, or under any real property currently 
leased, owned or used by a Loan Party nor is a Loan Party liable for any
Environmental Release  identified or under investigation at, on or under any
real property previously owned, leased or used by a  Loan Party.  To the best of
its knowledge, no Loan Party has any contingent liability with respect to any 
Environmental Release or Hazardous Material on any real property now or
previously owned, leased or  operated by it.
(c) No  Loan  Party  owns  any  registered  trademarks,  registered  copyrights
 or  issued
patents, except as set forth in Sections 34-36 of the Information
Certificate(s).  Except as set forth in  Section 37 of the Information
Certificate(s), and except pursuant to any license agreement for license  with
respect to products offered by any Loan Party in the ordinary course of its
business, none of the  Intellectual Property owned by any Loan Party is the
subject of any licensing or franchise agreement  pursuant to which such Loan
Party is the licensor or franchisor.  Each Loan Party shall promptly (but in 
any event within thirty (30) days thereafter) notify Lender in writing of any
additional Intellectual  Property rights acquired or arising after the Closing
Date and shall submit to Lender a supplement to  Sections 34-36 of the
Information Certificate(s) to reflect such additional rights (provided, that
such  Loan Party’s failure to do so shall not impair Lender’s security interest
therein). Each Loan Party shall  execute a separate security agreement granting
Lender a security interest in such Intellectual Property  (whether owned on the
Closing Date or thereafter), in form and substance acceptable to Lender and 
suitable for registering such security interest in such Intellectual Property
with the United States Patent  and Trademark Office and/or United States
Copyright Office, as applicable (provided, that such Loan  Party’s failure to do
so shall not impair Lender’s security interest therein).  Each Loan Party owns
or has,  and will at all times continue to own or have, the valid right to use
all material patents, trademarks,  copyrights, software, computer programs,
equipment designs, network designs, equipment  configurations, technology and
other Intellectual Property used, marketed and sold in such Loan Party’s 
business, and each Loan Party is in compliance, and will continue at all times
to comply, in all material  respects with all licenses, user agreements and
other such agreements regarding the use of Intellectual  Property.  No Loan
Party has any knowledge that, or has received any notice claiming that, any of
such  Intellectual Property infringes upon or violates the rights of any other
Person.
(d) Each Loan Party has and will continue at all times to have, all material
federal, state,
local and other licenses and permits required to be maintained in connection
with such Loan Party’s  business operations, and its ownership, use and
operation of any real property, and all such licenses and  permits, necessary
for the operation of the business are valid and will remain and in full force
and effect.   Each Loan Party has, and will continue at all times to have,
complied with the requirements of such  licenses and permits in all material
respects, and has received no written notice of any pending or  threatened
proceedings for the suspension, termination, revocation or limitation thereof. 
No Loan Party


-19-



--------------------------------------------------------------------------------

is aware of any facts or conditions that could reasonably be expected to cause
or permit any of such  licenses or permits to be voided, revoked or withdrawn.
(e) In addition to and without limiting the generality of clause (a) above, each
Loan
Party shall (i) comply in all material respects with applicable provisions of
ERISA and the Code with  respect to all Plans, (ii) without the prior written
consent of Lender, not take any action or fail to take  action the result of
which could result in a Loan Party or ERISA Affiliate incurring a material
liability to  the PBGC or to a Multiemployer Plan (other than  to pay
contributions or premiums payable in the  ordinary course), (iii) allow any
facts or circumstances to exist with respect to one or more Plans that, in  the
aggregate, reasonably could be expected to result in a Material Adverse Effect,
(iv) not participate in  any prohibited transaction that could result in other
than a de minimis civil penalty  excise tax, fiduciary  liability or correction
obligation under ERISA or the Code, (v) operate each Plan in such a manner that 
will not incur any material tax liability under the Code (including Section
4980B of the Code), and (vi)  furnish to Lender upon Lender’s written request
such additional information about any Plan for which  any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability.  With
respect  to each Pension Plan (other than a Multiemployer Plan) except as could
not reasonably be expected to  result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (y) satisfy in full  and in a timely
manner, without incurring any late payment or underpayment charge or penalty
and  without giving rise to any Lien, all of the contribution and funding
requirements of the Code and of  ERISA, and (z) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late  payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.
5.12  Litigation.    Section 50  of  the  Information  Certificate(s)
discloses  all claims,  proceedings,  litigation  or  investigations  pending
 or  (to  the  best  of  each  Loan  Party’s  knowledge)  threatened against any
Loan Party as of the Closing Date.  There is no claim, suit, litigation,
proceeding  or investigation pending or (to the best of each Loan Party’s
knowledge) threatened by or against or  affecting any Loan Party in any court or
before any Governmental Authority (or any basis therefor known  to any Loan
Party) which may reasonably be expected to result, either separately or in the
aggregate, in  liability in excess of $100,000 for the Loan Parties, in any
Material Adverse Effect, or in any material  impairment in the ability of any
Loan Party to carry on its business in substantially the same manner as it  is
now being conducted.
5.13  Use of Proceeds.  All proceeds of all Loans and Letters of Credit shall be
used by  Borrowers solely (a) with respect to Loans made on the Closing Date, to
repay in full the Indebtedness of  Borrower to TD Bank, N.A., (b) to pay a
portion of the purchase price in connection with a Permitted  Acquisition in an
aggregate amount not to exceed the amount set forth on Schedule C, (c) to pay
the fees,  costs, and expenses incurred in connection with this Agreement, the
other Loan Documents, and the  transactions contemplated hereby and thereby, (d)
for Borrowers’ working capital purposes and (e) for  such other purposes as
specifically permitted pursuant to the terms of this Agreement.  All proceeds of
all  Loans and Letters of Credit will be used solely for lawful business
purposes.
5.14  Insurance.
(a) Each Loan Party will at all times carry property, liability and other
insurance, with
insurers acceptable to Lender, in such form and amounts, and with such
deductibles and other provisions,  as Lender shall require, and Borrowers will
provide Lender with evidence satisfactory to Lender that  such insurance is, at
all times, in full force and effect.  A true and complete listing of such
insurance as of  the  Closing  Date,  including  issuers,  coverages  and
 deductibles,  is  set  forth  in  Section  49  of  the  Information
Certificate(s).  Each property insurance policy shall name Lender as lender loss
payee and  shall contain a lender’s loss payable endorsement in form acceptable
to Lender, each liability insurance
-20-



--------------------------------------------------------------------------------

policy shall name Lender as an additional insured, and each business
interruption insurance policy shall  be collaterally assigned to Lender, all in
form and substance reasonably satisfactory to Lender.  All  policies of
insurance shall provide that they may not be cancelled or changed without at
least thirty (30)  days’ prior written notice to Lender (or ten (10) days in the
case of cancellation for non-payment of  premium), and shall otherwise be in
form and substance reasonably satisfactory to Lender. Borrowers  shall advise
Lender promptly of any policy cancellation, non-renewal, reduction, or material
amendment  with respect to any insurance policies maintained by any Loan Party
or any receipt by any Loan Party of  any notice from any insurance carrier
regarding any intended or threatened cancellation, non-renewal,  reduction or
material amendment of any of such policies, and Borrowers shall promptly deliver
to Lender  copies of all notices and related documentation received by any Loan
Party in connection with the same.
(b) Borrowers  shall  deliver  to  Lender  no  later  than  fifteen  (15)  days
 prior  to  the
expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such  insurance policies required by this Section
5.14. Borrowers shall deliver to Lender, upon Lender’s  request, certificates
evidencing such insurance coverage in such form as Lender shall specify.  If
any  Loan Party fails to provide Lender with a certificate of insurance or other
evidence of the continuing  insurance coverage required by this Agreement within
the time period set forth in the first sentence of  this Section 5.14(b), Lender
may purchase insurance required by this Agreement at Borrowers’ expense.   This
insurance may, but need not, protect any Loan Party’s interests.
5.15  Financial, Collateral and Other Reporting / Notices.  Each Loan Party has
kept and  will at all times keep adequate records and books of account with
respect to its business activities and the  Collateral  in  which  proper
 entries  are  made  in  accordance  with  GAAP  reflecting  all  its
 financial  transactions.  Each Loan Party will cause to be prepared and
furnished to Lender, in each case in a form  and in such detail as is acceptable
to Lender the following items (the items to be provided under this  Section 5.15
shall be delivered to Lender by posting on Passport 6.0 (or, if requested by
Lender, by  another form of Approved Electronic Communication or in writing)).
(a) Annual Financial Statements.  Not later than ninety (90) days after the
close of
each Fiscal Year, audited financial statements of each Loan Party as of the end
of such Fiscal Year,  including balance sheet, income statement, and statement
of cash flow for such Fiscal Year, in each case  on a consolidated and
consolidating basis, audited (without qualification other than (i) a
qualification  relating  to  (i)  material  weaknesses  in  internal  control
 over  financial  reporting  related  to  TransAct  Technologies not designing
and maintaining effective controls over (A) user access within TransAct 
Technologies’ enterprise resource planning (ERP) system, Oracle, to ensure
appropriate segregation of  duties and to adequately restrict user access to
appropriate personnel, and (B) the completeness and  accuracy of information
included in key spreadsheets supporting TransAct Technologies’ accounting 
records, or (ii) a “going concern” or like qualification or exception solely as
a result of the Scheduled  Maturity Date being scheduled to occur within twelve
(12) months from the date of the audit opinion) by  a firm of independent
certified public accountants of recognized standing selected by Borrowers but 
acceptable to Lender, together with a copy of any management letter issued in
connection therewith.   Concurrently with the delivery of such financial
statements, Borrowing Agent shall deliver to Lender a  Compliance Certificate,
indicating whether (i) Borrowers are in compliance with each of the covenants 
specified in Section 5.26, and setting forth a detailed calculation of such
covenants, and (ii) any Default  or Event of Default is then in existence;
(b) Quarterly Financial Statements.  Not later than forty-five (45) days after
the close
of each of the first three Fiscal Quarters, unaudited financial statements of
each Loan Party as of the end  of such Fiscal Quarter and of the portion of the
Fiscal Year then elapsed, including balance sheet, income  statement, and
statement of cash flow for such Fiscal Quarter, in each case on a consolidated
and
-21-



--------------------------------------------------------------------------------

consolidating  basis,  reviewed  by  a  firm  of  independent  certified  public
 accountants  of  recognized  standing selected by Borrowers but acceptable to
Lender, together with a copy of any management letter  issued in connection
therewith.  Concurrently with the delivery of such financial statements,
Borrowing  Agent  shall  deliver  to  Lender  a  Compliance  Certificate,
 indicating  whether  (i)  Borrowers  are  in  compliance with each of the
covenants specified in Section 5.26, and setting forth a detailed calculation 
of such covenants, and (ii) any Default or Event of Default is then in
existence;
(c) Interim Financial Statements.  Not later than thirty (30) days after the end
of each
month hereafter (sixty (60) days after the end of the last month of each Fiscal
Year), (i) the Monthly  Financial Model and (ii) unaudited interim financial
statements of each Loan Party as of the end of such  month and of the portion of
such Fiscal Year then elapsed, including balance sheet, income statement, 
statement of cash flow, and results of their respective operations during such
month and the then-elapsed  portion of the Fiscal Year, together with
comparative figures for the same periods in the immediately  preceding Fiscal
Year and the corresponding figures from the budget for the Fiscal Year covered
by such  financial statements, in each case on a consolidated and consolidating
basis, certified by an Authorized  Officer of Borrowing Agent as prepared in
accordance with GAAP and fairly presenting the consolidated  financial position
and results of operations of each Loan Party for such month and period subject
only to  changes from ordinary course year-end audit adjustments and except that
such statements need not  contain footnotes. Concurrently with the delivery of
such financial statements, Borrowing Agent shall  deliver to Lender a Compliance
Certificate, indicating whether (i) Borrowers are in compliance with each  of
the covenants specified in Section 5.26, and setting forth a detailed
calculation of such covenants, and  (ii) any Default or Event of Default is then
in existence;
(d) Borrowing  Base  /  Collateral  Reports  / Insurance Certificates /
 Information
Certificates / Other Items. The items described on Schedule D hereto by the
respective dates set forth  therein.
(e) Projections, Etc.  Not later than sixty (60) days after the beginning of
each Fiscal
Year, monthly business projections for such Fiscal Year for the Loan Parties on
a consolidated and  consolidating basis, which projections shall include for
each such period Borrowing Base projections,  profit  and  loss  projections,
 balance  sheet  projections,  income  statement  projections  and  cash  flow 
projections, together with appropriate supporting details and a statement of
underlying assumptions used  in preparing such projections;
(f)  Shareholder Reports, Etc.  To the extent the following are not publicly
available on
the website of Borrowing Agent or on the website of the Securities and Exchange
Commission, promptly  after  the  sending  or  filing  thereof,  as  the  case
 may  be,  copies  of  any  proxy  statements,  financial  statements or reports
which each Loan Party has made available to its shareholders and copies of any 
regular, periodic and special reports or registration statements which  any Loan
Party files with the  Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor,  or any national securities
exchange;
(g) ERISA  Reports.    Copies  of  any  annual  report  to  be  filed  pursuant
 to  the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Lender  and in addition, each Loan Party shall promptly notify Lender
upon having knowledge of any ERISA  Event;
        (h) Tax Returns.  Upon request from Lender, each federal and state
income tax return filed by any Loan Party promptly, together with such
supporting documentation as is supplied to the


-22-



--------------------------------------------------------------------------------

applicable tax authority with such return and proof of payment of any amounts
owing with respect to  such return; and
(i)  Notification of Certain Changes.  Borrowers will promptly (and in no case
later
than the earlier of (i) four (4) Business Days after the occurrence of any of
the following and (ii) such  other date that such information is required to be
delivered pursuant to this Agreement or any other Loan  Document) notify Lender
in writing of: (i) the occurrence of any Default or Event of Default, (ii) the 
occurrence of any event that has had, or could reasonably be expected to have, a
Material Adverse Effect,  (iii) any change in any Loan Party’s Senior Officers
or directors, (iv) any material investigation, action,  suit, proceeding or
claim (or any material development with respect to any existing investigation,
action,  suit, proceeding or claim) relating to  any Loan Party, any officer or
director of a Loan Party, the  Collateral or which may result in an adverse
impact upon any Loan Party’s business, assets or financial  condition, (v) any
violation or asserted violation of any applicable law (including any
Environmental  Law), if an adverse resolution could have a Material Adverse
Effect or otherwise result in material  liability to any Loan Party, (vi) any
event or the existence of any circumstance that has resulted in, or  could
reasonably be expected to result in, any material adverse change in the business
or financial affairs  of any Loan Party, any Default, or any Event of Default,
or which would make any representation or  warranty previously made by any Loan
Party to Lender untrue in any material respect or constitute a  material breach
if such representation or warranty was then being made, (vii) any actual or
alleged  breaches of any Material Contract or termination or threat to terminate
any Material Contract or any  material amendment to or modification of a
Material Contract, or the execution of any new Material  Contract  by  any  Loan
 Party,  (viii)  any  change  in  any  Loan  Party’s  independent  certified
 public  accounting firm and (ix) a Senior Officer obtains actual knowledge that
any person or group of persons  (within the meaning of Section 13(d) or 14(a) of
the Exchange Act) shall have acquired beneficial  ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission  under the
Exchange Act) of more than 10% of the voting Equity Interests of TransAct
Technologies. In  the event of each such notice under this Section 5.15(i),
Borrowers shall give notice to Lender of the  action or actions that each Loan
Party has taken, is taking, or proposes to take with respect to the event or 
events giving rise to such notice obligation.
(j)  Other  Information.    Promptly  upon  request,  such  other  data  and
 information
(financial and otherwise) as Lender, from time to time, may reasonably request,
bearing upon or related  to the Collateral or each Loan Party’s business or
financial condition or results of operations
5.16  Litigation Cooperation.  Should any third-party suit, regulatory action,
or any other  judicial, administrative, or similar proceeding be instituted by
or against Lender with respect to any  Collateral or in any manner relating to
any Loan Party, this Agreement, any other Loan Document or the  transactions
contemplated hereby, each Loan Party shall, without expense to Lender, make
available each  Loan Party, such Loan Party’s officers, employees and agents,
and any Loan Party’s books and records,  without charge, to the extent that
Lender may deem them reasonably necessary in order to prosecute or  defend any
such suit or proceeding.
5.17  Maintenance of Collateral, Etc.  Each Loan Party will maintain all of the
Collateral in  good working condition, ordinary wear and tear excepted, and no
Loan Party will use the Collateral for  any unlawful purpose.
5.18  Material Contracts. Except as expressly disclosed in Section 53 of the
Information  Certificate(s), no Loan Party is (a) a party to any contract which
has had or could reasonably be expected  to have a Material Adverse Effect or
(b) in default in the performance, observance or fulfillment of any  of the
obligations, covenants or conditions contained in (x) any contract to which it
is a party or by which
-23-



--------------------------------------------------------------------------------

any of its assets or properties is bound, which default, individually or in the
aggregate, could reasonably  be expected to have a Material Adverse Effect or
result in liabilities in excess of $100,000 or (y) any  Material Contract. 
Except for the contracts and other agreements listed in Section 53 of the
Information  Certificate(s), no Loan Party is party, as of the Closing Date, to
any (a) employment agreements covering  the management of any Loan Party, (b)
collective bargaining agreements or other labor agreements  covering any
employees of any Loan Party, (c) agreements for managerial, consulting or
similar services  to which any Loan Party is a party or by which it is bound,
(d) agreements regarding any Loan Party, its  assets or operations or any
investment therein to which any of its equity holders is a party, (e) patent 
licenses, trademark licenses, copyright licenses or other lease or license
agreements to which any Loan  Party is a party, either as lessor or lessee, or
as licensor or licensee, (f) distribution, marketing or supply  agreements to
which any Loan Party is a party, (g) customer agreements to which any Loan Party
is a  party (in each case with respect to any contract of the type described in
the preceding clauses (a) to (g)  requiring  payments  of  more  than  $100,000
 in  the  aggregate  in  any  Fiscal  Year),  (h)  partnership  agreements to
which any Loan Party is a partner, limited liability company agreements to which
any  Loan Party is a member or manager, or joint venture agreements to which any
Loan Party is a party, (i)  real estate leases, or (j) any other contract to
which  any Loan Party is a party where the breach,  nonperformance or
cancellation of which, could reasonably be expected to have a Material Adverse 
Effect; (each such contract and agreement disclosed in Section 53 of the
Information Certificate and  described in the immediately preceding clauses (a)
to (j), a “Material Contract”).
5.19  No Default.  No Default or Event of Default has occurred and is
continuing.
5.20  No Material Adverse Change.  Since December 31, 2019 there has been no
material
adverse change in the financial condition, business, prospects, operations, or
properties of any Loan  Party, except as disclosed by Borrowing Agent in writing
received by Lender prior to the Closing Date.
5.21  Full Disclosure.  No written report, notice, certificate, information or
other statement  delivered or made (including, in electronic form) by or on
behalf of any Loan Party or any of their  respective Affiliates to Lender in
connection with this Agreement or any other Loan Document contains  or will at
any time contain any untrue statement of a material fact, or omits or will at
any time omit to  state any material fact necessary to make any statements
contained herein or therein not misleading.   Except for matters of a general
economic or political nature which do not affect any Loan Party uniquely,  there
is no fact presently known to any Loan Party which has not been disclosed to
Lender, which has  had or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
5.22  Sensitive Payments.  No Loan Party (a) has made or will at any time make
any  contributions, payments or gifts to or for the private use of any
governmental official, employee or agent  where either the payment or the
purpose of such contribution, payment or gift is illegal under the  applicable
 laws  of  the  United  States  or  the  jurisdiction  in  which  made  or  any
 other  applicable  jurisdiction, (b) has established or maintained or will at
any time establish or maintain any unrecorded  fund or asset for any purpose or
made any false or artificial entries on its books, (c) has made or will at  any
time make any payments to any Person with the intention that any part of such
payment was to be  used for any purpose other than that described in the
documents supporting the payment, or (d) has  engaged in or will at any time
engage in any “trading with the enemy” or other transactions violating any 
rules or regulations of the Office of Foreign Assets Control or any similar
applicable laws, rules or  regulations.
5.23  Inactive Subsidiary. The Inactive Subsidiary does not (a) own any assets
(other than  assets of a de minimis nature), (b) have any liabilities (other
than liabilities of a de minimus nature), or  (c) engage in any business
activity. If at any time the Inactive Subsidiary shall cease to satisfy any of
the
-24-



--------------------------------------------------------------------------------

requirements for an Inactive Subsidiary, Borrowers shall promptly give written
notice of such occurrence  to Lender and shall comply with Section 3.3.
5.24  [Reserved]. 
5.25  Negative Covenants.  No Loan Party shall, and no Loan Party shall permit
any of its
Subsidiaries to, without Lender’s prior written consent:
(a) merge or consolidate with another Person, form any new Subsidiary or acquire
any
interest in any Person;
(b) acquire any assets except (i) in the ordinary course of business, (ii) in
connection
with a Permitted Acquisition, or (iii) as otherwise expressly permitted by this
Agreement;
(c) enter  into  any  transaction  outside  the  ordinary  course  of  business
 that  is  not
expressly permitted by this Agreement;
(d) sell, transfer, return, or dispose of any Collateral or other assets with an
aggregate
value in excess of $20,000 in any calendar month, other than: 
(i)  the sale by Loan Parties of Inventory in the ordinary course of its
business,
(ii) any sale, lease, transfer or other disposition by a Loan Party to any other
Loan Party in the ordinary course of business and not otherwise prohibited by
this Agreement,
(iii) any  sale,  disposition,  or  transfer  of  obsolete,  worn-out  or
 unneeded
Equipment, so long as the proceeds of such sale, disposition or transfer are
applied to repay the Loans in  accordance with Section 1.8(a) of this Agreement,
(iv) dispositions and transfers of cash and cash equivalents in the ordinary
course
of business and not in violation of this Agreement, and
(v) the  forgiveness  of  debt  in  connection  with  a  Permitted  Acquisition,
 as
specified for such Permitted Acquisition on Schedule C;
(e) make any loans to, or investments in, any Affiliate or other Person in the
form of
money or other assets; provided, that (i) Borrowers may make loans and
investments in their respective  wholly-owned  domestic  Subsidiaries  that  are
 Loan  Parties,  (ii)  Borrowers  may  make  loans  and  investments in their
respective wholly-owned Subsidiaries that are not Loan Parties so long as the 
aggregate outstanding principal balance of such loans or investments does not
exceed $250,000 at any  time,  (iii)  Borrowers  may  permit  accounts
 receivable  due  from  their  respective  wholly-owned  Subsidiaries arising in
the ordinary course of business so long as the aggregate outstanding principal 
balance of any such accounts receivable shall not exceed $4,000,000 at any time,
(iv) a Loan Party may  make  loans  to,  and  investments  in,  another  Loan
 Party,  (v)  a  Loan  Party  may  receive  minority  investments in Persons
given to such Loan Party by such Person in exchange for services provided by
the  applicable Loan Party, (vi) a Loan Party may make loans not involving the
transfer of cash or cash  equivalents to officers, directors, employees or
consultants of such Loan Party for the purchase of equity  interests, or rights
to acquire equity interests, issued for compensatory purposes and (vii) a Loan
Party  may make a loan to the seller in connection with a Permitted Acquisition
in an aggregate principal  amount not to exceed the amount specified for such
Permitted Acquisition on Schedule C;
-25-



--------------------------------------------------------------------------------

(f)  incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
(g) create, incur, assume or suffer to exist any Lien or other encumbrance of
any nature
whatsoever, other than in favor of Lender to secure the Obligations, on any of
the Collateral whether now  or hereafter owned, other than Permitted Liens;
(h) guaranty or otherwise become liable with respect to the obligations of any
Person
other than (i) the Obligations and (ii) guarantees in respect of Permitted
Indebtedness;
(i)  [reserved];
(j)  redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Loan
Party’s Equity Interests unless the aggregate principal amount of Revolving
Loans outstanding shall be  $0 for the thirty (30) day period immediately prior
to and after giving effect to any such redemption,  retirement, purchase or
acquisition;
(k) make any change in any Loan Party’s capital structure; provided that
Borrowers may
issue additional Equity Interests so long as such issuance does not result in
the occurrence of an Event of  Default under Section 7.1(l);
(l)  dissolve or elect to dissolve;
(m) engage, directly or indirectly, in a business other than the business which
is being
conducted on the date hereof or any business reasonably related, incidental or
ancillary thereto, wind up  its  business  operations  or  cease  substantially
 all,  or  any  material  portion,  of  its  normal  business  operations, or
suffer any material disruption, interruption or discontinuance of a material
portion of its  normal business operations;
(n) pay  any  principal  or  other  amount  on  any  Indebtedness  that  is
 contractually
subordinated  to  Lender  in  violation  of  the  applicable  subordination  or
 intercreditor  agreement  or  optionally prepay, redeem, defease, purchase, or
otherwise acquire any Indebtedness of any Loan Party  or its Subsidiaries, other
than the Obligations in accordance with this Agreement;
(o) enter into any transaction with an Affiliate other than on arms-length
terms; 
(p) change its jurisdiction of organization or enter into any transaction which
has the
effect of changing its jurisdiction of organization except as provided for in
Section 5.8;
(q) agree, consent, permit or otherwise undertake to amend or otherwise modify
any of
the terms or provisions of any Loan Party’s Organic Documents, except for such
amendments or other  modifications required by applicable law or that are not
adverse to Lender;
(r)  enter into or assume any agreement prohibiting the creation or assumption
of any
Lien on the Collateral to secure the Obligations upon its properties or assets,
whether now owned or  hereafter acquired;
(s)  create or otherwise cause or suffer to exist or become effective any
encumbrance or
restriction (other than any Loan Documents) of any kind on the ability of any
such Person to pay or make  any dividends or distributions to Borrowers, to pay
any of the Obligations, to make loans or advances or


-26-



--------------------------------------------------------------------------------

to transfer any of its property or assets to Borrowers, except customary terms
and conditions in respect of  any Permitted Indebtedness or Permitted Liens; or
(t)  (i)  divide  or  enter  into  any  plan  of  division  pursuant  to
 section  18-217  of  the
Delaware Limited Liability Company Act or any similar stature or provision under
any applicable law or  otherwise, (ii) dispose of any property through a plan of
division under the Delaware Limited Liability  Company  Act  or  any  comparable
 transaction  under  any  similar  law or (iii) make  any payment or 
distribution pursuant to a plan of division under the Delaware Limited Liability
Company Act or any  comparable transaction under any similar law.
5.26  Financial Covenants.  Each Loan Party shall at all times comply with the
Financial  Covenants described on Schedule E.
5.27  Employee and Labor Matters.  There is (a) no unfair labor practice
complaint pending  or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any  Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any  Loan
Party or its Subsidiaries which arises out of or under any collective bargaining
agreement and that  could reasonably be expected to result in a material
liability, (b) no strike, labor dispute, slowdown,  stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its 
Subsidiaries that could reasonably be expected to result in a material
liability, or (c) to the knowledge of  any Borrower, after due inquiry, no union
representation question existing with respect to the employees  of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of  the employees of any Loan Party or its Subsidiaries.  None of
any Loan Party or its Subsidiaries has  incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or  similar state
law, which remains unpaid or unsatisfied.  The hours worked and payments made
to  employees of each Loan Party and its Subsidiaries have not been in violation
of the Fair Labor Standards  Act or any other applicable legal requirements. 
All material payments due from any Loan Party or its  Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have  been
paid or accrued as a liability on the books of Borrowers, except where the
failure to do so could not,  individually or in the aggregate, reasonably be
expected to result in a material liability.
5.28  Post Closing Matters.  Loan Parties shall execute and deliver the
documents and take  such actions (or cause such actions to be taken by other
Persons) as are set forth in the section labeled  “Post Closing Deliverables and
Covenants” on Exhibit B, in each case, on or prior to the deadlines  specified
on Exhibit B (or such later dates as Lender may agree in its sole discretion).
6.    RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
6.1  Release.  Each Borrower and each other Loan Party on behalf of itself and
its successors,
assigns,  heirs,  and  other  legal  representatives,  hereby  absolutely,
 unconditionally  and  irrevocably  releases,  remises  and  forever  discharges
 Lender  and  any  and  all  Participants,  their  successors  and  assigns,
their Affiliates, their respective directors, officers, employees, attorneys and
agents and any  other Person affiliated with or representing Lender (the
“Released Parties”) of and from any and all  liability, including  all actual or
potential claims, demands or causes of action of any kind, nature or 
description whatsoever, whether arising in law or equity or under contract or
tort or under any state or  federal law or otherwise which each Borrower or any
Loan Party or any of their successors, assigns, or  other legal representatives
has had, now has or has made claim to have against any of the Released  Parties
for or by reason of any act, omission, matter, cause or thing whatsoever,
including any liability  arising from acts or omissions pertaining to the
transactions contemplated by this Agreement and the  other  Loan  Documents,
 whether based  on errors  of judgment or mistake  of law or fact, from the
-27-



--------------------------------------------------------------------------------

beginning of time to and including the Closing Date, whether such claims,
demands and causes of action  are matured or known or unknown (except any
liability arising solely as the result of the gross negligence  or  willful
 misconduct  of  such  Released  Parties,  as  finally  determined  by  a  court
 of  competent  jurisdiction).  Notwithstanding any provision in this Agreement
to the contrary, this Section 6.1 shall  remain operative even after the
Termination Date and shall survive the payment in full of all of the  Loans. 
Such release is made on the date hereof and remade upon each request for a Loan
or Letter of  Credit by Borrowers.
6.2  Limitation of Liability.   In no circumstance will any of the Released
Parties be liable  for lost profits or other special, punitive, or consequential
damages.  Notwithstanding any provision in  this Agreement to the contrary, this
Section 6.2 shall remain operative even after the Termination Date  and shall
survive the payment in full of all of the Loans.
6.3  Indemnity/Currency Indemnity.
(a) Each Loan Party hereby agrees to indemnify the Released Parties and hold
them
harmless from and against any and all claims, debts, liabilities, losses,
demands, obligations, actions,  causes of action, fines, penalties, costs and
expenses (including attorneys’ fees and consultants’ fees), of  every  nature,
 character  and  description  (including,  without  limitation,  natural
 resources  damages,  property damage and claims for personal injury), which the
Released Parties may sustain or incur based  upon or arising out of any of the
transactions contemplated by this Agreement or any other Loan  Documents or any
of the Obligations, including any transactions or occurrences relating to the
issuance  of any Letter of Credit, any Collateral relating thereto, any drafts
thereunder and any errors or omissions  relating thereto (including, without
limitation, any loss or claim due to any action or inaction taken by the  issuer
of any Letter of Credit or Lender) (and for this purpose any charges to Lender
by any issuer of  Letters  of  Credit  shall be  conclusive  as to their
appropriateness and  may be  charged  to the  Loan  Account), or any other
matter, including any breach of any covenant or representation or warranty 
relating to any Environmental Law or an Environmental Release, cause or thing
whatsoever occurred,  done, omitted or suffered to be done by Lender relating to
any Loan Party or the Obligations (except any  such amounts sustained or
incurred solely as the result of the gross negligence or willful misconduct of 
such Released Parties, as finally determined by a court of competent
jurisdiction).  Notwithstanding any  provision in this Agreement to the
contrary, this Section 6.3 shall remain operative  even after the  Termination
Date and shall survive the payment in full of all of the Obligations.
(b) If,  for  the  purposes  of  obtaining  or  enforcing  judgment  in  any
 court  in  any
jurisdiction with respect to this Agreement or any Loan Document, it becomes
necessary to convert into  the currency of such jurisdiction (the “Judgment
Currency”) any amount due under this Agreement or  under any Loan Document in
any currency other than the Judgment Currency (the “Currency Due”) (or  for the
purposes of Section 1.7(d)), then, to the extent permitted by law, conversion
shall be made at the  exchange rate reasonably selected by Lender on the
Business Day before the day on which judgment is  given (or for the purposes of
Section 1.7(d), on the Business Day on which the payment was received by 
Lender).  In the event that there is a change in such exchange rate between the
Business Day before the  day on which the judgment is given and the date of
receipt by Lender of the amount due, each Loan Party  shall to the extent
permitted by law, on the date of receipt by Lender, pay such additional amounts,
if  any, or be entitled to receive reimbursement of such amount, if any as may
be necessary to ensure that the  amount received by Lender on such date is the
amount in the Judgment Currency which (when converted  at such exchange rate on
the date of receipt by Lender in accordance with normal banking procedures in 
the relevant jurisdiction) is the amount then due under this Agreement or such
Loan Document in the  Currency Due.   If the  amount of  the  Currency Due
 (including any Currency Due for purposes of  Section 1.7(c)) which  Lender is
 so  able  to purchase is  less  than  the  amount of the Currency Due
-28-



--------------------------------------------------------------------------------

(including any Currency Due for purposes of Section 1.7(c)) originally due to
it, each Loan Party shall to  the extent permitted by law jointly and severally
indemnify and save Lender harmless from and against  loss or damage arising as a
result of such deficiency.
7.    EVENTS OF DEFAULT AND REMEDIES.
7.1  Events of Default.  The occurrence of any of the following events shall
constitute an
“Event of Default”:
(a) if any warranty, representation, statement, report or certificate made or
delivered to
Lender by or on behalf of any Loan Party is untrue or misleading in any material
respect;
(b) if any Loan Party fails to pay to Lender, (i) when due, any principal or
interest
payment required under this Agreement or any other Loan Document, or (ii) within
three (3) Business  Days when due, any other monetary Obligation;
(c)            (1) if any Loan Party defaults in the due observance or
performance of any
covenant, condition or agreement contained in Section 3.2, 4.1, 4.6, 4.7, 4.8,
5.2, 5.3, 5.13, 5.14, 5.15,  5.17, 5.25, 5.26 or 5.28 of this Agreement; or
(2) if any Loan Party defaults in the due observance or performance of any
covenant, condition or agreement contained in any provision of this Agreement or
any other Loan  Document and not addressed in clauses Sections 7.1(a), (b) or
(c)(1), and the continuance of such default  unremedied for a period of fifteen
(15) Business Days; provided, that such fifteen (15) Business Day  grace period
shall not be available for any default that is not reasonably capable of being
cured within  such period or for any intentional default;
(d) if one or more judgments aggregating in excess of $250,000 is obtained
against any
Loan Party which remains unstayed for more than thirty (30) days or is enforced;
(e) any default with respect to any Indebtedness (other than the Obligations) of
any Loan
Party if (i) such default shall consist of the failure to pay such Indebtedness
when due, whether by  acceleration or otherwise, or (ii) the effect of such
default is to permit the holder, with or without notice  or  lapse  of  time  or
 both,  to  accelerate  the  maturity  of  any  such  Indebtedness  or  to
 cause  such  Indebtedness to become due prior to the stated maturity thereof
(without regard to the existence of any  subordination or intercreditor
agreements);
(f)  the   dissolution,   termination   of   existence,   insolvency   or  
business   failure   or
suspension or cessation of business as usual of any Loan Party (or of any
general partner of any Loan  Party if it is a partnership);
(g) if any Loan Party shall apply for or consent to the appointment of a
receiver, trustee,
custodian or liquidator of it or any of its properties, admit in writing its
inability to pay its debts as they  mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or  be the subject
of an order for relief under the Bankruptcy Code or under any bankruptcy or
insolvency  law of a foreign jurisdiction, or file a voluntary petition in
bankruptcy, or a petition or an answer seeking  reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization, 
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the  material allegations of a petition filed against it in
any proceeding under any such law, or take or permit  to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;
-29-



--------------------------------------------------------------------------------

(h) the commencement of an involuntary case or other proceeding against any Loan
Party  seeking  liquidation,  reorganization  or  other  relief  with  respect
 to  it  or  its  debts  under  any  bankruptcy, insolvency or other similar
applicable law or seeking the appointment of a trustee, receiver,  liquidator,
custodian or other similar official of it or any substantial part of its
property and the same is  not dismissed within sixty (60) days, or if an order
for relief is entered against any Loan Party under any  bankruptcy insolvency or
other similar applicable law as now or hereafter in effect;
(i)  the  actual  or  attempted  revocation  or  termination  of,  or
 limitation  or  denial  of
liability under, any guaranty of any of the Obligations, or any security
document securing any of the  Obligations, by any Loan Party;
(j)  if any Loan Party makes any payment on account of any Indebtedness or
obligation
which  has  been  contractually  subordinated  to  the  Obligations  other  than
 payments  which  are  not  prohibited  by the  applicable  subordination
provisions  pertaining thereto, or if any Person who has  subordinated such
Indebtedness or obligations attempts to limit or terminate any applicable
subordination  provisions pertaining thereto;
(k) if there is any actual indictment or conviction of any Borrower, any
Guarantor or any
of their respective Senior Officers under any criminal statute in each case
related to a felony committed  in the direct conduct of any Borrower’s or such
Guarantor’s business, as applicable;
(l)  if (i) any person or group of persons (within the meaning of Section 13(d)
or 14(a) of
the  Exchange  Act)  shall  have  acquired  beneficial  ownership  (within  the
 meaning  of  Rule  13d-3  promulgated by the Securities and Exchange Commission
under the Exchange Act) of more than 50% of  the voting Equity Interests of
TransAct Technologies; (ii) during any period of 12 consecutive months, a 
majority of the members of the board of directors of TransAct Technologies cease
to be composed of  individuals (1) who were members of that board on the first
day of such period, (2) whose election or  nomination to that board was approved
by individuals referred to in clause (1) above constituting at the  time of such
election or nomination at least a majority of that board, or (3) whose election
or nomination  to that board was approved by individuals referred to in clauses
(1) and (2) above constituting at the time  of such election or nomination at
least a majority of that board, or (iii) TransAct Technologies shall cease  to
directly own and control 100% of each class of the outstanding Equity Interests
of each Loan Party;
(m) if (i) Bart Shuldman ceases to be employed as, and actively perform the
duties of, the
chief executive officer of each Loan Party, or (ii) Steven A. DeMartino ceases
to be employed as, and  actively perform the duties of, the president and chief
financial officer of each Loan Party, in each case  unless  a  successor  is
 appointed  within  sixty  (60)  days  after  the  termination  of  such
 individual’s  employment, and such successor is reasonably satisfactory to
Lender;
(n) if any Lien purported to be created by any Loan Document shall cease to be a
valid
perfected first priority Lien (subject only to any priority accorded by law to
Permitted Liens) on any  material portion of the Collateral, or any Loan Party
shall assert in writing that any Lien purported to be  created by any Loan
Document is not a valid perfected first priority lien (subject only to any
priority  accorded by law to Permitted Liens) on the assets or properties
purported to be covered thereby;
(o) if any of the Loan Documents shall cease to be in full force and effect
(other than as
a result of the discharge thereof in accordance with the terms thereof or by
written agreement of all  parties thereto);
(p) [reserved];
-30-



--------------------------------------------------------------------------------

(q) if (A) the  outstanding balance of all Revolving Loans and the Letter of
Credit
Balance exceeds, at any time, the lesser of (x) the Maximum Revolving Facility
Amount and Borrowers  do not eliminate such excess in accordance with Section
1.7(a) and (y) the Borrowing Base, or (B) any of  the Loan Limits for Revolving
Loans are, at any time, exceeded; or
(r)  (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party or any ERISA  Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate  amount in excess of $100,000,
(ii) the existence of any Lien under Section 430(k) or Section 6321 of the  Code
or Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party or any
ERISA Affiliate,  or (iii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable  grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of  ERISA
under a Multiemployer Plan in an aggregate amount in excess of $100,000; or
(s)  If  (i)  any  Loan  Party  is  enjoined,  restrained  or  in  any  way
 prevented  by  any
Governmental Authority from conducting any material part of its business, (ii)
any Loan Party suffers the  loss, revocation or termination of any material
license, permit, lease or agreement necessary to its  business, or (iii) there
is a cessation of any material part of any Loan Party’s business for a material 
period of time.
7.2  Remedies  with  Respect  to  Lending  Commitments/Acceleration/Etc.    Upon
 the  occurrence and during the continuance of an Event of Default, Lender may,
in Lender’s sole discretion  upon written notice to Borrowers (a) terminate all
or any portion of its commitment to lend to or extend  credit to Borrowers under
this Agreement and/or any other Loan Document, without prior notice to any  Loan
Party, and/or (b) demand payment in full of all or any portion of the
Obligations (whether or not  payable  on  demand  prior  to  such  Event  of
 Default),  together  with  the  Early Payment/Termination  Premium in the
amount specified in the Fee Letter, and demand that the Letters of Credit be
cash  collateralized in the manner described in Section 1.7(c) and/or (c) take
any and all other and further  actions and avail itself of any and all rights
and remedies available to Lender under this Agreement, any  other Loan Document,
under law and/or in equity. Notwithstanding the foregoing sentence, upon the 
occurrence of any Event of Default described in Section 7.1(g) or Section
7.1(h), without notice, demand 
or  other  action  by  Lender  all  of  the  Obligations  (including  without  limitation  the
Early  Payment/Termination Premium in the amount specified in the Fee Letter)
shall immediately become due  and payable whether or not payable on demand prior
to such Event of Default.
7.3  Remedies with Respect to Collateral.  Without limiting any rights or
remedies Lender  may have pursuant to this Agreement, the other Loan Documents,
under applicable law or otherwise,  upon the occurrence and during the
continuance of an Event of Default:
(a) Any and All Remedies.  Lender may take any and all actions and avail itself
of any
and all rights and remedies available to Lender under this Agreement, any other
Loan Document, under  law or in equity, and the rights and remedies herein and
therein provided shall be cumulative and not  exclusive of any rights or
remedies provided by applicable law or otherwise.
(b) Collections; Modifications of Terms.  Lender may but shall be under no
obligation
to (i) notify all appropriate parties that the Collateral, or any part thereof,
has been assigned to Lender;  (ii) demand, sue for, collect and give receipts
for and take all necessary or desirable steps to collect any  Collateral or
Proceeds in its or any Loan Party’s name, and apply any such collections against
the  Obligations as Lender may elect; (iii) take control of any Collateral and
any cash and non-cash Proceeds  of any Collateral; (iv) enforce, compromise,
extend, renew settle or discharge any rights or benefits of
-31-



--------------------------------------------------------------------------------

each Loan Party with respect to or in and to any Collateral, or deal with the
Collateral as Lender may  deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral  Lender deems necessary or
proper in its reasonable discretion, including extending the time of payment, 
permitting payment in installments, or otherwise modifying the terms or rights
relating to any of the  Collateral, all of which may be effected without notice
to, consent of, or any other action of any Loan  Party and without otherwise
discharging or affecting the Obligations, the Collateral or the security 
interests granted to Lender under this Agreement or any other Loan Document.
(c) Insurance.  Lender may file proofs of loss and claim with respect to any of
the
Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party’s name any  checks or drafts constituting Proceeds of insurance. Any
Proceeds of insurance received by Lender may  be applied by Lender against
payment of all or any portion of the Obligations as Lender may elect in its 
reasonable discretion.
(d) Possession  and  Assembly  of  Collateral.    Lender  may  take  possession
 of  the
Collateral and/or without removal render each Loan Party’s Equipment unusable.
Upon Lender’s request,  each Loan Party shall assemble the Collateral and make
it available to Lender at a place or places to be  designated by Lender.
(e) Set-off.  Lender may and without any notice to, consent of or any other
action by any
Loan Party (such notice, consent or other action being expressly waived),
set-off or apply (i) any and all  deposits (general or special, time or demand,
provisional or final) at any time held by or for the account  of Lender or any
Affiliate of Lender, and/or (ii) any Indebtedness at any time owing by Lender or
any  Affiliate of Lender or any Participant in the Loans to or for the credit or
the account of any Loan Party, to  the repayment of the Obligations irrespective
of whether any demand for payment of the Obligations has  been made.
(f)  Disposition of Collateral.
(i)  Sale, Lease, etc. of Collateral.  Lender may, without demand, advertising
or
notice, all of which each Loan Party hereby waives (except as the same may be
required by the UCC or  other applicable law and is not waivable under the UCC
or such other applicable law), at any time or  times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such 
prices and upon such terms as determined by Lender (provided such price and
terms are commercially  reasonable within the meaning of the UCC to the extent
such sale or other disposition is subject to the  UCC requirements that such
sale or other disposition must be commercially reasonable) (A) sell, lease, 
license or otherwise dispose of any and all Collateral, and/or (B) deliver and
grant options to a third party  to purchase, lease, license or otherwise dispose
of any and all Collateral. Lender may sell, lease, license  or otherwise dispose
of any Collateral in its then-present condition or following any preparation or 
processing deemed necessary by Lender in its reasonable discretion. Lender may
be the purchaser at any  such public or private sale or other disposition of
Collateral, and in such case Lender may make payment  of all or any portion of
the purchase price therefor by the application of all or any portion of the 
Obligations due to Lender to the purchase price payable in connection with such
sale or disposition.   Lender may, if it deems it reasonable, postpone or
adjourn any sale or other disposition of any Collateral  from time to time by an
announcement at the time and place of the sale or disposition to be so
postponed  or adjourned without being required to give a new notice of sale or
disposition; provided, however, that  Lender shall provide  the  applicable
 Loan Party  with written notice of the time and place of such  postponed or
adjourned sale or disposition.  Each Loan Party hereby acknowledges and agrees
that  Lender’s compliance with any requirements of applicable law in connection
with a sale, lease, license or


-32-



--------------------------------------------------------------------------------

other disposition of Collateral will not be considered to adversely affect the
commercial reasonableness  of any sale, lease, license or other disposition of
such Collateral.
(ii) Deficiency.  Each Loan Party shall remain liable for all amounts of the
Obligations remaining unpaid as a result of any deficiency of the Proceeds of
the sale, lease, license or  other disposition of Collateral after such Proceeds
are applied to the Obligations as provided in this  Agreement.
(iii) Warranties; Sales on Credit. Lender may sell, lease, license or otherwise
dispose  of  the  Collateral  without  giving  any  warranties and  may
specifically disclaim any and  all  warranties, including but not limited to
warranties of title, possession, merchantability and fitness.  Each  Loan Party
 hereby acknowledges and  agrees  that Lender’s disclaimer of any and all
warranties in  connection with a sale, lease, license or other disposition of
Collateral will not be considered to adversely  affect the commercial
reasonableness of any such disposition of the Collateral. If Lender sells,
leases,  licenses or otherwise disposes of any of the Collateral on credit,
Borrowers will be credited only with  payments actually made in cash by the
recipient of such Collateral and received by Lender and applied to  the
Obligations. If any Person fails to pay for Collateral acquired pursuant to this
Section 7.3(f) on credit,  Lender may re-offer the Collateral for sale, lease,
license or other disposition.
(g) Investment Property; Voting and Other Rights; Irrevocable Proxy.
(i)  All  rights  of  each  Loan  Party  to  exercise  any  of  the  voting  and
 other
consensual rights which it would otherwise be entitled to exercise in accordance
with the terms hereof  with respect to any Investment Property, and to receive
any dividends, payments, and other distributions  which it would otherwise be
authorized to receive and retain in accordance with the terms hereof with 
respect to any Investment Property, shall immediately, at the election of Lender
(without requiring any  notice) cease, and all such rights shall thereupon
become vested solely in Lender, and Lender (personally  or through an agent)
shall thereupon be solely authorized and empowered, without notice, to (A)
transfer  and register in its name, or in the name of its nominee, the whole or
any part of the Investment Property,  it being acknowledged by each Loan Party
that any such transfer and registration may be effected by  Lender through its
irrevocable appointment as attorney-in-fact pursuant to Section 7.3(g)(ii) and
Section  4.4  of  this  Agreement,  (B)  exchange  certificates  and/or
 instruments  representing  or  evidencing  Investment Property for certificates
and/or instruments of smaller or larger denominations, (C) exercise  the voting
and all other rights as a holder with respect to all or any portion of the
Investment Property  (including, without limitation, all economic rights, all
control rights, authority and powers, and all status  rights of each Loan Party
as a member or as a shareholder (as applicable) of the Issuer), (D) collect and 
receive all dividends and other payments and distributions made thereon, (E)
notify the parties obligated  on any Investment Property to make payment to
Lender of any amounts due or to become due thereunder,  (F) endorse instruments
in the name of each Loan Party to allow collection of any Investment Property, 
(G) enforce collection of any of the Investment Property by suit or otherwise,
and surrender, release, or  exchange all or any part thereof, or compromise or
renew for any period (whether or not longer than the  original period) any
liabilities of any nature of any Person with respect thereto, (H) consummate
any  sales  of  Investment  Property  or  exercise  any  other  rights  as  set
 forth  in  Section  7.3(f)  hereof,  (I) otherwise act with respect to the
Investment Property as though Lender was the outright owner  thereof, and (J)
exercise any other rights or remedies Lender may have under the UCC, other
applicable  law, or otherwise.
(ii) EACH LOAN PARTY HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS  LENDER  AS  ITS  PROXY  AND  ATTORNEY-IN-FACT  FOR  SUCH  LOAN  PARTY 
WITH RESPECT TO ALL OF EACH SUCH LOAN PARTY’S INVESTMENT PROPERTY WITH
-33-



--------------------------------------------------------------------------------

THE RIGHT, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE,  TO
TAKE ANY OF THE FOLLOWING ACTIONS:  (A) TRANSFER AND REGISTER IN LENDER’S  NAME,
 OR  IN  THE  NAME  OF  ITS  NOMINEE,  THE  WHOLE  OR  ANY  PART  OF  THE 
INVESTMENT  PROPERTY,  (B) VOTE  THE  PLEDGED  EQUITY,  WITH  FULL  POWER  OF 
SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY DIVIDEND OR ANY OTHER 
PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT 
PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE SAME AND  TO
INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY FOR THE SAME,  (D)
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES (INCLUDING  ALL
ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND ALL  STATUS
RIGHTS OF EACH  LOAN PARTY  AS A MEMBER OR AS A SHAREHOLDER (AS  APPLICABLE) OF
THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED COLLATERAL  WOULD BE ENTITLED
(INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY, GIVING OR  WITHHOLDING WRITTEN
CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING  SPECIAL MEETINGS OF MEMBERS OR
SHAREHOLDERS, AND VOTING AT SUCH  MEETINGS), AND (E) TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH  LENDER MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES OF  THIS AGREEMENT.  THE APPOINTMENT OF LENDER AS PROXY
AND ATTORNEY-IN-FACT  IS  COUPLED  WITH  AN  INTEREST  AND  SHALL  BE  VALID
 AND  IRREVOCABLE  UNTIL  (X) ALL OF THE OBLIGATIONS HAVE BEEN  INDEFEASIBLY
PAID IN FULL IN CASH IN  ACCORDANCE  WITH  THE  PROVISIONS  OF  THIS  AGREEMENT
 AND  THE  OTHER  LOAN  DOCUMENTS, (Y) LENDER HAS NO FURTHER OBLIGATIONS UNDER
THIS AGREEMENT OR  ANY OTHER LOAN DOCUMENT, AND (Z) THE COMMITMENTS UNDER THIS
AGREEMENT  HAVE EXPIRED OR HAVE BEEN TERMINATED (IT BEING UNDERSTOOD AND AGREED 
THAT  SUCH  OBLIGATIONS  WILL  BE  AUTOMATICALLY  REINSTATED  IF  AT ANY TIME 
PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST 
OTHERWISE BE RESTORED OR RETURNED BY LENDER FOR ANY REASON WHATSOEVER, 
INCLUDING, WITHOUT LIMITATION, AS A PREFERENCE, FRAUDULENT CONVEYANCE, OR 
OTHERWISE  UNDER  ANY  BANKRUPTCY,  INSOLVENCY,  OR  SIMILAR  LAW,  ALL  AS 
THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT  IN THE
EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR  MUST  BE
 RESTORED  OR  RETURNED,  ALL  REASONABLE  OUT-OF-POCKET  COSTS  AND  EXPENSES
 (INCLUDING,  WITHOUT  LIMITATION, ALL REASONABLE ATTORNEYS’  FEES  AND
DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING AND ENFORCING SUCH  REINSTATEMENT
 SHALL  HEREBY  BE  DEEMED  TO  BE  INCLUDED  AS A PART OF THE  OBLIGATIONS). 
SUCH APPOINTMENT OF LENDER AS PROXY AND AS ATTORNEY-IN-FACT  SHALL BE VALID AND
IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY  LIMITATIONS TO THE CONTRARY
SET FORTH IN ANY ORGANIC DOCUMENTS OF ANY  LOAN PARTY, ANY ISSUER, OR OTHERWISE.
(iii) In order to further effect the foregoing transfer of rights in favor of
Lender,
during the continuance of an Event of Default, each Loan Party hereby authorizes
and instructs each  Issuer of Investment Property pledged by such Loan Party to
comply with any instruction received by  such Issuer from Lender without any
other or further instruction from such Loan Party, and each Loan  Party
acknowledges and agrees that each Issuer shall be fully protected in so
complying, and to pay any  dividends, distributions, or other payments with
respect to any of the Investment Property directly to  Lender.
            (iv) Upon exercise of the proxy set forth herein, all prior proxies
given by any Loan Party with respect to any of the Pledged Equity or other
Investment Property, as applicable (other
-34-



--------------------------------------------------------------------------------

than to Lender), are hereby revoked, and no subsequent proxies (other than to
Lender) will be given with  respect to any of the Pledged Equity or any of the
other Investment Property, as applicable, unless Lender  otherwise subsequently
agrees in writing.  Lender, as proxy, will be empowered and may exercise the 
irrevocable proxy to vote the Pledged Equity and/or the other Investment
Property at any and all times  during the existence of an Event of Default,
including, without limitation, at any meeting of shareholders  or members, as
the case may be, however called, and at any adjournment thereof, or in any
action by  written consent, and may waive any notice otherwise required in
connection therewith.  To the fullest  extent permitted by applicable law,
Lender shall have no agency, fiduciary, or other implied duties to any  Loan
Party, any Issuer, any Loan Party, or any other Person when acting in its
capacity as such proxy or  attorney-in-fact. Each Loan Party hereby waives and
releases any claims that it may otherwise have  against Lender with respect to
any breach, or alleged breach, of any such agency, fiduciary, or other duty.
(v) Any transfer to Lender or its nominee, or registration in the name of Lender
or its nominee, of the whole or any part of the Investment Property shall be
made solely for purposes of  effectuating voting or other consensual rights with
respect to the Investment Property in accordance with  the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the  Investment Property.  Notwithstanding the delivery by Lender of any
instruction to any Issuer or any  exercise by Lender of an irrevocable proxy or
otherwise, Lender shall not be deemed the owner of, or  assume any obligations
or any liabilities whatsoever of the owner or holder of, any Investment
Property  unless and until Lender expressly accepts such obligations in a duly
authorized and executed writing and  agrees in writing to become bound by the
applicable Organic Documents or otherwise becomes the  owner thereof under
applicable law (including through a sale as described in Section 7.3(f) hereof).
The  execution and delivery of this Agreement shall not subject Lender to, or
transfer or pass to Lender, or in  any way affect or modify, the liability of
any Loan Party under the Organic Documents of any Issuer or  any related
agreements, documents, or instruments or otherwise.  In no event shall the
execution and  delivery of this Agreement by Lender, or the exercise by Lender
of any rights hereunder or assigned  hereby, constitute an assumption of any
liability or obligation whatsoever of any Loan Party to, under, or  in
connection with any of the Organic Documents of any Issuer or any related
agreements, documents, or  instruments or otherwise.
(h) Election of Remedies.  Lender shall have the right in Lender’s sole
discretion to
determine which rights, security, Liens and/or remedies Lender may at any time
pursue, foreclose upon,  relinquish, subordinate, modify or take any other
action with respect to, without in any way impairing,  modifying or affecting
any of Lender’s other rights, security, Liens or remedies with respect to such 
Property, or any of Lender’s rights or remedies under this Agreement or any
other Loan Document.
(i)  Lender’s Obligations. Each Loan Party agrees that Lender shall not have any
obligation to preserve rights to any Collateral against prior parties or to
marshal any Collateral of any  kind for the benefit of any other creditor of any
Loan Party or any other Person. Lender shall not be  responsible to any Loan
Party or any other Person for loss or damage resulting from Lender’s failure to 
enforce its Liens or collect any Collateral or Proceeds or any monies due or to
become due under the  Obligations or any other liability or obligation of any
Loan Party to Lender.
(j)  Waiver of Rights by Loan Parties.  Except as otherwise expressly provided
for in
this Agreement or by non-waivable applicable law, each Loan Party waives:  (i)
presentment, demand  and protest and notice of presentment, dishonor, notice of
intent to accelerate, notice of acceleration,  protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or  all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at  any time held by Lender on which any Loan Party may in
any way be liable, and hereby ratifies and  confirms whatever Lender may do in
this regard, (ii) all rights to notice and a hearing prior to Lender’s
-35-



--------------------------------------------------------------------------------

taking possession or control of, or to Lender’s replevy, attachment or levy
upon, the Collateral or any  bond or security which might be required by any
court prior to allowing Lender to exercise any of its  remedies and (iii) the
benefit of all valuation, appraisal, marshalling and exemption laws.
8.    LOAN GUARANTY.
8.1  Guaranty.  Each Guarantor hereby agrees that it is jointly and severally
liable for, and
absolutely and unconditionally guarantees to Lender, the prompt payment when
due, whether at stated  maturity, upon acceleration or otherwise, and at all
times thereafter, all of the Obligations and all costs  and expenses, including
all court costs and attorneys’ and paralegals’ fees (including allocated costs
of  in-house counsel and paralegals) and expenses paid or incurred by Lender in
endeavoring to collect all or  any part of the Obligations from, or in
prosecuting any action against, any Borrower, any Guarantor of all  or any part
of the Obligations (and such costs and expenses paid or incurred shall be deemed
to be  included in the Obligations).  Each Guarantor further agrees that the
Obligations may be extended or  renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its  guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and  may be enforced by or on behalf of any branch or Affiliate of
Lender that extended any portion of the  Obligations.
8.2  Guaranty of Payment.  This Loan Guaranty is a guaranty of payment and not
of  collection. Each Guarantor waives any right to require Lender to sue or
otherwise take action against any  Borrower, any other Guarantor, or any other
Person obligated for all or any part of the Obligations, or  otherwise to
enforce its payment against any Collateral securing all or any part of the
Obligations.
8.3  No Discharge or Diminishment of Loan Guaranty.
(a) Except as otherwise expressly provided for herein, the obligations of each
Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or  termination for any reason (other than the
indefeasible payment in full in cash of all of the Obligations),  including:
 (i)  any  claim  of waiver, release, extension, renewal, settlement, surrender,
alteration, or  compromise of any of the Obligations, by operation of law or
otherwise; (ii) any change in the corporate  existence,  structure  or
 ownership  of  any  Borrower  or  any  other  Guarantor;  (iii)  any
 insolvency,  bankruptcy, reorganization or other similar proceeding affecting
any Borrower or any other Guarantor, or  their  assets  or  any  resulting
 release  or  discharge  of  any  obligation  of  any  Borrower  or  any other 
Guarantor; or (iv) the existence of any claim, setoff or other rights which any
Guarantor may have at any  time against any Borrower, any other Guarantor,
Lender, or any other Person, whether in connection  herewith or in any unrelated
transactions.
(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff,
counterclaim,  recoupment,  or  termination  whatsoever  by  reason  of  the
 invalidity,  illegality,  or  unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation  purporting to
prohibit payment by any Borrower or any other Guarantor, of the Obligations or
any part  thereof.
(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired
or otherwise affected by: (i) the failure of Lender to assert any claim or
demand or to enforce any remedy  with respect to all or any part of the
Obligations; (ii) any waiver or modification of or supplement to any  provision
of any agreement relating to the Obligations; (iii) any release, non-perfection,
or invalidity of  any indirect or direct security for all or any part of the
Obligations or all or any part of any obligations of  any Guarantor; (iv) any
action or failure to act by Lender with respect to any Collateral; or (v) any
-36-



--------------------------------------------------------------------------------

default, failure or delay, willful or otherwise, in the payment or performance
of any of the Obligations, or  any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of  such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or  equity (other than the indefeasible payment in full in cash of all of the
Obligations).
8.4  Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor  hereby  waives  any  defense  based  on  or  arising  out  of  any
 defense  of  any  Guarantor  or  the  unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of  the
liability of any Guarantor, other than the indefeasible payment in full in cash
of all of the Obligations.  Without limiting the generality of the foregoing,
each Guarantor irrevocably waives acceptance hereof,  presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided
for  herein, as well as any requirement that at any time any action be taken by
any Person against any  Borrower, or any other Person.  Each Guarantor confirms
that it is not a surety under any state law and  shall not raise any such law as
a defense to its obligations hereunder.  Lender may, at its election,  foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment  of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any Collateral,  compromise or adjust any
part of the Obligations, make any other accommodation with any Borrower or  any
other Guarantor or exercise any other right or remedy available to it against
any Borrower or any  other Guarantor, without affecting or impairing in any way
the liability of any Guarantor under this Loan  Guaranty except to the extent
the Obligations have been fully and indefeasibly paid in cash. To the  fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such  election even though that election may operate, pursuant to
applicable law, to impair or extinguish any  right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Borrower or 
any other Guarantor or any security.
8.5  Rights of Subrogation.  No Guarantor will assert any right, claim or cause
of action,  including, without limitation, a claim of subrogation, contribution
or indemnification that it has against  any Borrower or any other Guarantor, or
any Collateral, until the Termination Date.
8.6  Reinstatement; Stay of Acceleration.  If at any time any payment of any
portion of the  Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or  reorganization of any Borrower or
any other Person, or otherwise, each Guarantor’s obligations under  this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment  had not been made and whether or not Lender is in possession of
this Loan Guaranty. If acceleration of  the  time  for  payment  of  any  of
 the  Obligations  is  stayed  upon  the  insolvency,  bankruptcy  or 
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of  any agreement relating to the Obligations shall
nonetheless be payable by the Loan Parties forthwith on  demand by Lender.  This
Section 8.6 shall remain operative even after the Termination Date and shall 
survive the payment in full of all of the Obligations.
8.7  Information. Each Guarantor assumes all responsibility for being and
keeping itself  informed of Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the  risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Guarantor  assumes and
incurs under this Loan Guaranty, and agrees that Lender shall not have any duty
to advise  any Guarantor of information known to it regarding those
circumstances or risks.
8.8  Termination.  To the maximum extent permitted by law, each Guarantor hereby
waives  any right to revoke this Loan Guaranty as to future Obligations. If such
a revocation is effective  notwithstanding  the  foregoing  waiver,  each
 Guarantor  acknowledges  and  agrees  that  (a) no  such  revocation shall be
effective until written notice thereof has been received by Lender, (b) no such
-37-
6030442.13

--------------------------------------------------------------------------------

revocation shall apply to any Obligations in existence on the date of receipt by
Lender of such written  notice (including any subsequent continuation,
extension, or renewal thereof, or change in the interest  rate, payment terms,
or other terms and conditions thereof), (c) no such revocation shall apply to
any  Obligations made or created after such date to the extent made or created
pursuant to a legally binding  commitment of Lender, (d) no payment by any
Borrower, any other Guarantor, or from any other source,  prior to the date of
Lender’s receipt of written notice of such revocation shall reduce the maximum 
obligation of any Guarantor hereunder, and (e) any payment, by any Borrower or
from any source other  than a Guarantor which has made such a revocation, made
subsequent to the date of such revocation,  shall first be applied to that
portion of the Obligations as to which the revocation is effective and which 
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum  obligation of any Guarantor hereunder.
8.9  Maximum Liability.  The provisions of this Loan Guaranty are severable, and
in any  action or proceeding involving any federal or state corporate law or
other law governing business  entities, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the  rights  of
 creditors  generally,  if  the  obligations  of  any  Guarantor  under  this
 Loan Guaranty would  otherwise be held or determined to be avoidable, invalid
or unenforceable on account of the amount of  such Guarantor’s liability under
this Loan Guaranty, then, notwithstanding any other provision of this  Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan  Parties  or  Lender,  be  automatically  limited
 and  reduced  to  the  highest  amount  that  is  valid  and  enforceable as
determined in such action or proceeding (such highest amount determined
hereunder  being the relevant Guarantor’s “Maximum Liability”).  This Section
with respect to the Maximum  Liability of each Guarantor is intended solely to
preserve the rights of Lender to the maximum extent not  subject to avoidance
under applicable law, and no Guarantor nor any other Person shall have any right
or  claim under this Section with respect to such Maximum Liability, except to
the extent necessary so that  the obligations of any Guarantor hereunder shall
not be rendered voidable under applicable law. Each  Guarantor agrees that the
Obligations may at any time and from time to time exceed the Maximum  Liability
of each Guarantor without impairing this Loan Guaranty or affecting the rights
and remedies of  Lender hereunder, provided, that nothing in this sentence shall
be construed to increase any Guarantor’s  obligations hereunder beyond its
Maximum Liability.
8.10  Contribution.  In the event any Guarantor shall make any payment or
payments under  this Loan Guaranty or shall suffer any loss as a result of any
realization upon any Collateral granted by it  to secure its obligations under
this Loan Guaranty (such Guarantor a “Paying Guarantor”), each other  Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal  to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses  suffered, by such Paying Guarantor.  For
purposes of this Section 8.10, each Non-Paying Guarantor’s  “Applicable
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be  determined as of the date on which such payment or loss was made by
reference to the ratio of (a) such  Non-Paying Guarantor’s Maximum Liability as
of such date (without giving effect to any right to receive,  or  obligation  to
 make,  any  contribution  hereunder)  or,  if  such  Non-Paying  Guarantor’s
 Maximum  Liability has not been determined, the aggregate amount of all monies
received by such Non-Paying  Guarantor from Borrowers after the date hereof
(whether by loan, capital infusion or by other means) to  (b) the aggregate
Maximum Liability of all Loan Parties hereunder (including such Paying
Guarantor) as  of such date (without giving effect to any right to receive, or
obligation to make, any contribution  hereunder), or to the extent that a
Maximum Liability has not been determined for any Guarantor, the  aggregate
amount of all monies received by such Loan Parties from Borrowers after the date
hereof  (whether by loan,  capital infusion or by other means).  Nothing in this
provision shall affect any  Guarantor’s several liability for the entire amount
of the Obligations (up to such Guarantor’s Maximum  Liability).  Each of the
Loan Parties covenants and agrees that its right to receive any contribution
under
                        -38-

--------------------------------------------------------------------------------

this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to  the payment in full in cash of all of the Obligations. 
This provision is for the benefit of Lender and the  Loan Parties and may be
enforced by any one, or more, or all of them in accordance with the terms 
hereof.
8.11  Liability  Cumulative.    The  liability  of  each  Guarantor  under  this
 Section 8  is  in  addition to and shall be cumulative with all liabilities of
each Guarantor to Lender under this Agreement  and the other Loan Documents to
which such Guarantor is a party or in respect of any obligations or  liabilities
of the other Loan Parties, without any limitation as to amount, unless the
instrument or  agreement evidencing or creating such other liability
specifically provides to the contrary.


9.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON
ACCOUNT OF TAXES.

(a) Any  and  all  payments  by  or  on  account  of  any  obligation  of  the
 Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable laws be made  free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable laws  require the Loan Parties to
withhold or deduct any Tax, such Tax shall be withheld or deducted in 
accordance with such laws as the case may be, upon the basis of the information
and documentation to be  delivered pursuant to clause (e) below.
(b) If any Loan Party shall be required by applicable law to withhold or deduct
any
Taxes from any payment, then (i) such Loan Party shall withhold or make such
deductions as are  required based upon the information and documentation it has
received pursuant to clause (e) below, (ii)  such Loan Party shall timely pay
the full amount withheld or deducted to the relevant Governmental  Authority in
accordance with the applicable law, and (iii) to the extent that the withholding
or deduction  is made on account of Indemnified Taxes, the sum payable by the
Loan Parties shall be increased as  necessary so that after any required
withholding or the making of all required deductions (including  deductions
applicable to additional sums payable under this Section) the Recipient receives
an amount  equal to the sum it would have received had no such withholding or
deduction been made.  Upon request  by Lender or other Recipient, Borrowers
shall deliver to Lender or such other Recipient, as the case may  be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such  payment of Indemnified Taxes, a copy of any return required by
applicable law to report such payment or  other evidence of such payment
reasonably satisfactory to Lender or such other Recipient, as the case  may be.
(c) Without limiting the provisions of subsections (a) and (b) above, the Loan
Parties
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable  law.
(d)  Without limiting the provisions of subsections (a) through (c) above, each
Loan
Party shall, and does hereby, on a joint and several basis indemnify Lender and
each other Recipient (and  their respective directors, officers, employees,
affiliates and agents) and shall make payment in respect  thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
and  Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to  amounts payable under this Section) paid or
incurred by Lender or any other Recipient on account of, or  in connection with
any Loan Document or a breach by a Loan Party thereof, and any penalties,
interest  and related expenses and losses arising therefrom or with respect
thereto (including the fees, charges and  disbursements of any counsel or other
tax advisor for Lender or any other Recipient (or their respective  directors,
officers, employees, affiliates, and agents)), whether or not such Indemnified
Taxes or Other
-39-



--------------------------------------------------------------------------------

Taxes  were  correctly  or  legally  imposed  or  asserted  by  the  relevant
 Governmental  Authority.    A  certificate as to the amount of any such payment
or liability delivered to Borrowers shall be conclusive  absent manifest error. 
Notwithstanding any provision in this Agreement to the contrary, this Section 9 
shall remain operative even after the Termination Date and shall survive the
payment in full of all of the  Loans.
(e)  Lender  shall deliver to  Borrowers  and  each  Participant shall deliver
to Lender
granting the participation, at the time or times prescribed by applicable laws,
such properly completed  and executed documentation prescribed by applicable
laws or by the taxing authorities of any jurisdiction  and  such  other
 reasonably  requested  information  as  will  permit  Borrowers  or  Lender
 granting  a  participation, as the case may be, to determine (i) whether or not
payments made hereunder or under any  other  Loan  Document  are  subject  to
 Taxes,  (ii)  if  applicable,  the  required  rate  of  withholding  or 
deduction, and (iii) Lender’s or such Participant’s entitlement to any available
exemption from, or  reduction of, applicable Taxes in respect of all payments to
be made to such Recipient by the Loan  Parties pursuant to this Agreement or
otherwise to establish such Recipient’s status for withholding tax  purposes in
the applicable jurisdiction; provided, that each Recipient shall only be
required to deliver  such documentation as it may legally provide.
Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the  United States:
(i)  Lender (or Participant) that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to Borrowers (or Lender
granting a participation as  applicable) an executed original of Internal
Revenue Service Form W-9 or such other documentation or  information prescribed
by applicable law or reasonably requested by Borrowers (or Lender granting a 
participation) as will enable Borrowers (or Lender granting a participation) as
the case may be, to  determine whether or not such Lender (or Participant) is
subject to backup withholding or information  reporting requirements under the
Code;  and
(ii) Lender  (or  Participant)  that  is  not  a  “United  States  person”
 within  the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall
deliver to Borrowers (and  Lender granting a participation in case the Non-U.S.
Recipient is a Participant) and Lender on or prior to  the date on which such
Non-U.S. Recipient becomes a party to this Agreement or a Participant (and from 
time to time thereafter upon the reasonable request of Borrowers or Lender
granting the participation but  only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable:  (A) executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an  income tax treaty to which the United States is a party; (B)
executed originals of Internal Revenue  Service Form W-8ECI; (C) executed
 originals  of Internal Revenue Service Form W-8IMY and all  required supporting
documentation; (D) each Non-U.S. Recipient claiming the benefits of the
exemption  for portfolio interest under section 881(c) of the Code, shall
provide (x) a certificate to the effect that  such Non-U.S. Recipient is not (I)
a “bank” within the meaning of section 881(c)(3)(A) of the Code, (II)  a “10
percent shareholder” of a Borrower within the meaning of section 881(c)(3)(B) of
the Code, or (III)  a  “controlled  foreign corporation”  described  in section
881(c)(3)(C) of the  Code  and  (y) executed  originals of Internal Revenue
Service Form W-8BEN; and/or (E) executed originals of any other form  prescribed
by applicable law (including FATCA) as a basis for claiming exemption from or a
reduction  in United States Federal withholding tax together with such
supplementary documentation as may be  prescribed by applicable law to permit
Borrowers or any Lender granting a participation, to determine the  withholding
 or  deduction  required  to  be  made.    Each  Non-U.S.  Recipient  shall
 promptly  notify  Borrowers (or any Lender granting a participation if the
Non-U.S. Recipient is a Participant) of any  change in circumstances which would
modify or render invalid any claimed exemption or reduction.
-40-



--------------------------------------------------------------------------------

10. GENERAL PROVISIONS.
10.1  Notices.
(a) Notice by Approved Electronic Communications.
Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or
communicate, in its sole discretion (but shall not be required to do so), by
Approved Electronic  Communications in connection with this Agreement or any
other Loan Document and the transactions  contemplated therein.  Lender is
hereby authorized to establish procedures to provide access to and to  make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport  6.0.  Each of the Loan Parties and Lender hereby
acknowledges and agrees that the use of Passport 6.0  and other Approved
Electronic Communications is not necessarily secure and that there are risks 
associated with such use, including risks of interception, disclosure and abuse
and each indicates it  assumes and accepts such risks by hereby authorizing
Lender and each of its Affiliates to transmit  Approved Electronic
Communications. Passport 6.0 and all Approved Electronic Communications  shall
be provided “as is” and “as available”.  None of Lender or any of its Affiliates
or related persons  warrants the accuracy, adequacy or completeness of Passport
6.0 or any other electronic platform or  electronic transmission and disclaims
all liability for errors or omissions therein.  No warranty of any  kind is made
by Lender or any of its Affiliates or related persons in connection with
Passport 6.0 or  any other electronic platform or electronic transmission,
including any warranty of merchantability,  fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other  code
defects.  Each Borrower and each other Loan Party executing this Agreement
agrees that Lender  has no responsibility for maintaining or providing any
equipment, software, services or any testing  required  in  connection  with
 Passport  6.0,  any  Approved Electronic Communication or otherwise  required
for Passport 6.0 or any Approved Electronic Communication.
Prior to the Closing Date, Borrowing Agent shall deliver to Lender a complete
and
executed Client User Form regarding Borrowing Agent’s use of Passport 6.0 in the
form of Exhibit C  annexed hereto.
No Approved Electronic Communications shall be denied legal effect merely
because
it is made electronically.  Approved Electronic Communications that are not
readily capable of bearing  either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by  attaching to, or logically
associating with such Approved Electronic Communication, an E-Signature,  upon
 which  Lender  and  the  Loan  Parties  may  rely  and  assume  the
 authenticity  thereof.    Each  Approved Electronic Communication containing a
signature, a reproduction of a signature or an E- Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper 
original.  Each E-Signature shall be deemed sufficient to satisfy any
requirement for a “signature” and  each Approved Electronic Communication shall
be deemed sufficient to satisfy any requirement for a  “writing”, in each case
including pursuant to this Agreement, any other Loan Document, the Uniform 
Commercial Code, the Federal Uniform Electronic Transactions Act, the Electronic
Signatures in  Global and National Commerce Act and any substantive or
procedural law governing such subject  matter.  Each party or beneficiary hereto
agrees not to contest the validity or enforceability of an  Approved  Electronic
 Communication  or  E-Signature  under  the  provisions  of  any  applicable
 law  requiring certain documents to be in writing or signed; provided, that
nothing herein shall limit such  party’s  or  beneficiary’s  right  to  contest
 whether  an  Approved  Electronic  Communication  or  E- Signature has been
altered after transmission.
(b) All Other Notices.
-41-



--------------------------------------------------------------------------------

All notices, requests, demands and other communications under or in respect of
this
Agreement or any transactions hereunder, other than those approved for or
required to be delivered by  Approved   Electronic   Communications   (including
  via   Passport   6.0   or   otherwise   pursuant   to  Section 10.1(a)), shall
be in writing and shall be personally delivered or mailed (by prepaid
registered  or certified mail, return receipt requested), sent by prepaid
recognized overnight courier service, or by  email to the applicable party at
its address or email address indicated below,
If to Lender:
Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
Email: ssanicola@sienalending.com
with a copy to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention:  Thomas P. Duignan, Esq.
Email: tduignan@otterbourg.com
If to Borrowers or any other Loan Party:
TransAct Technologies Incorporated
2319 Whitney Avenue, Suite 3B
Hamden, Connecticut 06518
Attention: Steven A. DeMartino, President and Chief Financial Officer
Email: sdemartino@transact-tech.com


with a copy to:
Day Pitney LLP
242 Trumbull Street
Hartford, Connecticut 06103
Attention: Richard J. Wasserman
Email:  rjwasserman@daypitney.com
or, as to each party, at such other address as shall be designated by such party
in a written notice to the  other party delivered as aforesaid.  All such
notices, requests, demands and other communications  shall be deemed given (i)
when personally delivered, (ii) three (3) Business Days after being deposited 
in the mails with postage prepaid (by registered or certified mail, return
receipt requested), (iii) one  (1) Business Day after being delivered to the
overnight courier service, if prepaid and sent overnight  delivery, addressed as
aforesaid and with all charges prepaid or billed to the account of the sender,
or  (iv) when sent by email transmission to an email address designated by such
addressee and the sender  receives a confirmation of transmission.
    10.2  Severability.  If any provision of this Agreement or any other Loan
Document is held
invalid  or  unenforceable,  either  in  its  entirety  or  by  virtue  of  its
 scope  or  application  to  given
-42-



--------------------------------------------------------------------------------

circumstances, such provision shall thereupon be deemed modified only to the
extent necessary to render  same valid, or not applicable to given
circumstances, or excised from this Agreement or such other Loan  Document, as
the situation may require, and this Agreement and the other Loan Documents shall
be  construed  and  enforced as if such provision had  been included herein as
so modified in scope or  application, or had not been included herein or
therein, as the case may be.
10.3  Integration.  This Agreement and the other Loan Documents represent the
final, entire  and complete agreement between each Loan Party party hereto and
thereto and Lender and supersede all  prior and contemporaneous negotiations,
oral representations and agreements, all of which are merged 
and  integrated  into  this  Agreement.    THERE  ARE  NO  ORAL  UNDERSTANDINGS, 
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH  IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
10.4  Waivers.  The failure of Lender at any time or times to require any Loan
Party to strictly  comply with any of the provisions of this Agreement or any
other Loan Documents shall not waive or  diminish any right of Lender later to
demand and receive strict compliance therewith.  Any waiver of any  default
shall not waive or affect any other default, whether prior or subsequent, and
whether or not  similar.  None of the provisions of this Agreement or any other
Loan Document shall be deemed to have  been waived by any act or knowledge of
Lender or its agents or employees, but only by a specific written  waiver signed
by an authorized officer of Lender and delivered to Borrowers.  Once an Event of
Default  shall have occurred, it shall be deemed to continue to exist and not be
cured or waived unless specifically  cured pursuant to the terms of this
Agreement or waived in writing by an authorized officer of Lender  and delivered
to Borrowers. Each Loan Party waives demand, protest, notice of protest and
notice of  default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or  renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper,  Investment
Property or guaranty at any time held by Lender on which such Loan Party is or
may in any  way be liable, and notice of any action taken by Lender, unless
expressly required by this Agreement,  and notice of acceptance hereof.
10.5  Amendment.  This Agreement may not be amended or modified except in a
writing  executed by Borrowers, the other Loan Parties party hereto (to the
extent such amendment is directly  adverse to such Loan Party), and Lender.
10.6  Time of Essence.  Time is of the essence in the performance by each Loan
Party of each  and every obligation under this Agreement and the other Loan
Documents.
10.7  Expenses, Fee and Costs Reimbursement.  Borrowers hereby agree to promptly
and  jointly and severally pay (a) all fees, costs and expenses of Lender
(including Lender’s underwriting  fees) and (b) all out of pocket fees, costs
and expenses of legal counsel to, and appraisers, accountants,  consultants and
other professionals and advisors retained by or on behalf of, Lender, all of
which shall be  reasonable, prior to the occurrence and continuance of an Event
of Default, in connection with:  (i) all  loan proposals and commitments
pertaining to the transactions contemplated hereby (whether or not such 
transactions are consummated), (ii) the examination, review, due diligence
investigation, documentation,  negotiation, and closing of the transactions
contemplated by the Loan Documents (whether or not such  transactions are
consummated), (iii) the creation, perfection and maintenance of Liens pursuant
to the  Loan Documents, (iv) the performance by Lender of its rights and
remedies under the Loan Documents,  (v) the administration of the Loans
(including usual and customary fees for wire transfers and other  transfers or
payments received by Lender on account of any of the Obligations) and Loan
Documents,  (vi) any amendments, modifications, consents and waivers to and/or
under any and all Loan Documents  (whether  or  not  such  amendments,
 modifications,  consents  or  waivers  are  consummated),  (vii) any
-43-



--------------------------------------------------------------------------------

periodic public record searches conducted by or at the request of Lender
(including, title investigations  and  public  records  searches),  pending
 litigation  and  tax  lien  searches  and  searches  of  applicable  corporate,
limited liability company, partnership and related records concerning the
continued existence,  organization  and  good  standing  of  certain  Persons),
 (viii) protecting,  storing,  insuring,  handling,  maintaining, auditing,
examining, valuing or selling any Collateral, (ix) any litigation, dispute, suit
or  proceeding relating to any Loan Document, and (x) any workout, collection,
bankruptcy, insolvency and  other enforcement proceedings under any and all of
the Loan Documents (it being agreed that such costs  and expenses may include
the costs and expenses of workout consultants, investment bankers, financial 
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of  Lender), and (c) without limitation of the
preceding clauses (a) and (b), all out of pocket costs and  expenses of Lender
in connection with Lender’s reservation of funds in anticipation of the funding
of the  initial Loans to be made hereunder on the Closing Date.  Any fees, costs
and expenses owing by  Borrowers or any other Loan Party hereunder shall be due
and payable within three (3) Business Days  after written demand therefor.
10.8  Benefit of Agreement; Assignability; Servicer.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of
the respective successors, assigns, heirs, beneficiaries and representatives of
Borrowers, each other Loan  Party party hereto and Lender; provided, that
neither any Borrower nor any other Loan Party may assign  or transfer any of its
rights under this Agreement without the prior written consent of Lender, and
any  prohibited assignment shall be void.  No consent by Lender to any
assignment shall release any Loan  Party from its liability for any of the
Obligations.  Lender shall have the right to assign all or any of its  rights
and obligations under the Loan Documents to one or more other Persons, and each
Loan Party  agrees, to the extent applicable, to execute any agreements,
instruments and documents requested by  Lender in connection with any such
assignments.  Notwithstanding any provision of this Agreement or  any other Loan
Document to the contrary, Lender may at any time pledge or grant a security
interest in  all or any portion of its rights under this Agreement and the other
Loan Documents to secure obligations  of Lender, including any pledge or grant
to secure obligations to a Federal Reserve Bank.
(b) In the event of any assignment by Lender of its rights and obligations under
the Loan
Documents to an Affiliate of Lender (an “Affiliate Assignee”) and at all times
thereafter, Servicer shall  be deemed to act as servicer and agent for the
applicable Affiliate Assignee, and Servicer will retain the  sole  right  to
 enforce  this  Agreement  and  the  other  Loan  Documents,  to  approve  any
 amendment,  restatement, modification, supplement or waiver of any provision of
this Agreement or any other Loan  Document, and to receive or collect all
payments with respect to the Obligations.  By acceptance of any  such
assignment, each Affiliate Assignee irrevocably appoints Servicer as servicer
and agent for the  purposes of servicing and managing the Loans, and authorizes
Servicer to take such actions and to  exercise such powers on behalf of such
Affiliate Assignee as are reasonably necessary or advisable and  incidental
thereto, including the sole and exclusive authority to:  (i) possess, keep and
maintain books  and records with respect to the Loans, (ii) receive, process,
account for, deliver or arrange for the  delivery of, all Collections in
accordance with the terms of this Agreement; (iii) monitor and pursue  payment
of all Obligations; (iv) monitor, manage and perfect security interests in all
Collateral for the  Obligations,  including  without limitation, to make  the
 determination of whether any Accounts  and  Inventory constitute Eligible
Accounts or Eligible Inventory, as applicable, or whether to impose, modify  or
release any Reserve; (v) exercise any rights or remedies with respect to the
Obligations and the  Collateral available under law or in equity, including,
without limitation, any non-judicial and judicial  enforcement, liquidation and
collection of the Obligations, and the engagement of attorneys and other 
professionals for such purpose; and (vi) take all lawful actions and procedures
required to (A) cause  Borrowers to promptly and diligently comply with
Borrowers’ obligations under the Loan Documents;
-44-



--------------------------------------------------------------------------------

(B) maximize the value of the Collateral; and (C) collect and enforce payment of
all Obligations.  Each  Affiliate  Assignee  agrees  that  any  action  taken
 by  Servicer  in  accordance  with  the  terms  of  this  Agreement or the
other Loan Documents, and the exercise by Servicer of its powers set forth
herein or  therein, together with such other powers that are reasonably
incidental thereto, shall be authorized by and  binding upon all of the
Affiliate Assignees.  Servicer’s exercise of its discretion in connection with
the  foregoing matters, if exercised in good faith, shall exonerate Servicer
from liability to any Affiliate  Assignee and any other Person for any error in
judgment.  Servicer may perform any and all of its duties  and exercise its
rights and powers by or through any one or more agents appointed by Servicer. 
Servicer  shall not be liable to any Affiliate Assignee for any action taken or
omitted to be taken under the Loan  Documents, except for losses directly and
solely caused by the Servicer’s gross negligence or willful  misconduct, as
finally determined by a court of competent jurisdiction, and Servicer does not
assume any  responsibility for any failure or delay in performance or any breach
by any Loan Party or any other  Person of any obligations under the Loan
Documents.  In the event that a petition seeking relief under  Title  11  of
 the  United  States  Code  or  any  other  Federal,  state  or  foreign
 bankruptcy,  insolvency,  liquidation or similar law is filed by or against any
Loan Party, or any other Person obligated under any  Loan Document, Servicer is
authorized, to the fullest extent permitted by applicable law, to act on behalf 
of the Affiliate Assignees in connection with such proceeding, including,
without limitation, to file  proofs of claim on behalf of itself and the
Affiliate Assignees in such proceeding for the total amount of  obligations owed
by Loan Parties, or any of them, or any other Person under any Loan Document.
(c) Servicer may resign on sixty (60) days written notice to Lender and
 Borrowing
Agent  and  upon  such  resignation,  Lender  will  promptly  designate  a
 successor  Servicer  reasonably  satisfactory to Borrowers (provided that no
such approval by Borrowers shall be required (i) in any case  where the
successor Servicer is one of Lender or an Affiliate or Subsidiary of Lender or
(ii) after the  occurrence and during the continuance of any Event of Default). 
Any such successor Servicer shall  succeed to the rights, powers and duties of
Servicer, and shall in particular succeed to all of Servicer’s  right, title and
interest in and to all of the Liens in the Collateral securing the Obligations
created  hereunder  or  any  other  Loan  Document  (including  all  account
 control  agreements),  and  the  term  “Servicer” shall mean such successor
Servicer effective upon its appointment, and the former Servicer’s  rights,
powers and duties as Servicer shall be terminated, without any other or further
act or deed on the  part of such former Servicer.  However, notwithstanding the
foregoing, if at the time of the effectiveness  of the new Servicer’s
appointment, any further actions need to be taken in order to provide for the
legally  binding and valid transfer of any Liens in the Collateral from former
Servicer to new Servicer and/or for  the perfection of any Liens in the
Collateral as held by new Servicer or it is otherwise not then possible  for new
Servicer to become the holder of a fully valid, enforceable and perfected Lien
as to any of the  Collateral, former Servicer shall continue to hold such Liens
solely as Servicer for perfection of such  Liens on behalf of new Servicer until
such time as new Servicer can obtain a fully valid, enforceable and  perfected
Lien on all Collateral, provided that Servicer shall not be required to or have
any liability or  responsibility to take any further actions after such date as
such Servicer for perfection to continue the  perfection of any such Liens
(other than to forego from taking any affirmative action to release any such 
Liens).  After any Servicer’s  resignation as Servicer, the  provisions  of this
 Section  10.8, and any  indemnification rights under this Agreement, including
without limitation, rights arising under Section  10.7 hereof, shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was 
Servicer under this Agreement (and in the event resigning Servicer continues to
hold any Liens pursuant  to the provisions of the immediately preceding
sentence, the provisions of this Section 10.8 and any  indemnification rights
under this Agreement, including without limitation, rights arising under Article
6  hereof, shall inure to its benefit as to any actions taken or omitted to be
taken by it in connection with  such Liens).


-45-



--------------------------------------------------------------------------------

10.9  Recordation of Assignment.  In respect of any assignment of all or any
portion of any  Lender’s interest in this Agreement and/or any other Loan
Documents at any time and from time to time,  the following provisions shall be
applicable:
(a) Borrowers,  or any agent appointed  by  Borrowers,  shall maintain a
register (the
“Register”) in which there shall be recorded the name and address of each Person
holding any Loans or  any commitment to lend hereunder, and the principal amount
and stated interest payable to such Person  hereunder or committed by such
Person under such Person’s lending commitment. Borrowers hereby  irrevocably
appoint Lender (and/or any subsequent Lender appointed by Lender then
maintaining the  Register) as Borrowers’ non-fiduciary agent for the purpose of
maintaining the Register.
(b) In  connection  with  any  negotiation,  transfer  or  assignment  as
 aforesaid,  the
transferor/assignor shall deliver to Lender then maintaining the Register an
assignment and assumption  agreement executed by the transferor/assignor and the
transferee/assignee, setting forth the specifics of  the subject transaction,
including but not limited to the amount and nature of Obligations and/or
lending  commitments  being  transferred  or  assigned  (and  being  assumed,
 as  applicable),  and  the  proposed  effective date of such transfer or
assignment and the related assumption (if applicable).
(c) Subject to receipt of any required tax forms reasonably required by Lender,
such
Person shall record the subject transfer, assignment and assumption in the
Register.  Anything contained  in this Agreement or other Loan Document to the
contrary notwithstanding, no negotiation, transfer or  assignment shall be
effective until it is recorded in the Register pursuant to this Section
10.9(c).  The  entries in the Register shall be conclusive and binding for all
purposes, absent manifest error; and each  Borrower and each Lender shall treat
each Person whose name is recorded in the Register as a Lender  hereunder for
all purposes of this Agreement and the other Loan Documents. The Register shall
be  available for inspection by each Borrower and each Lender at any reasonable
time and from time to time  upon reasonable prior notice.
10.10  Participations.  Anything in this Agreement or any other Loan Document to
the contrary  notwithstanding, Lender may, at any time and from time to time,
without in any manner affecting or  impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans,  commitments
and/or other interests hereunder and/or under any other Loan Document (any such
Person,  a “Participant”). In the event of a sale by Lender of a participating
interest to a Participant, (a) such  Lender’s obligations hereunder and under
the other Loan Documents shall remain unchanged for all  purposes,  (b)
 Borrowers  and  Lender  shall  continue  to  deal  solely  and  directly  with
 each  other  in  connection with Lender’s rights and obligations hereunder and
under the other Loan Documents and (c)  all amounts payable by Borrowers shall
be determined as if Lender had not sold such participation and  shall be paid
directly to Lender; provided, however, a Participant shall be entitled to the
benefits of  Section 9 as if it were a Lender if Borrowers are notified of the
Participation and the Participant complies  with Section 9(e).  Borrowers agree
that if amounts outstanding under this Agreement or any other Loan  Document are
due and payable (as a result of acceleration or otherwise), each Participant
shall be  deemed to have the right of set-off in respect of its participating
interest in amounts owing under this  Agreement and the other Loan Documents to
the same extent as if the amount of its participating interest  were owing
directly to it as a Lender under this Agreement; provided, that such right of
set-off shall not  be exercised without the prior written consent of Lender and
shall be subject to the obligation of each  Participant to share with Lender its
share thereof. Borrowers also agree that each Participant shall be  entitled to
the benefits of Section 10.9 as if it were Lender.  Notwithstanding the granting
of any such  participating interests: (x) Borrowers shall look solely to Lender
for all purposes of this Agreement, the  Loan Documents and the transactions
contemplated hereby, (y) Borrowers shall at all times have the right  to rely
upon any amendments, waivers or consents signed by Lender as being binding upon
all of the
-46-



--------------------------------------------------------------------------------

Participants, and (z) all communications in respect of this Agreement and such
transactions shall remain  solely  between  Borrowers  and  Lender  (exclusive
 of  Participants)  hereunder.    Lender  granting  a  participation  hereunder
 shall  maintain,  as  a  non-fiduciary  agent  of  Borrowers,  a  register  as
 to the  participations granted and transferred under this Section containing
the same information specified in  Section 10.9 on the Register as if each
Participant were a Lender to the extent required to cause the  Loans to be in
registered form for the purposes of Sections 163(f), 165(j), 871, 881, and 4701
of the  Code.
10.11  Headings; Construction.  Section and subsection headings are used in this
Agreement  only for convenience and do not affect the meanings of the provisions
that they precede.
10.12   USA  PATRIOT  Act  Notification.    Lender  hereby  notifies  the  Loan
 Parties  that  pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record  certain information and documentation
that identifies such Person, which information may include the  name and address
of each such Person and such other information that will allow Lender to
identify such  Persons in accordance with the USA PATRIOT Act.
10.13  Counterparts; Email Signatures.  This Agreement may be executed in any
number of  counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed  by signatures delivered by
electronic mail, each of which shall be fully binding on the signing party.
10.14  GOVERNING LAW.  THIS AGREEMENT, ALONG WITH ALL OTHER LOAN  DOCUMENTS
 (UNLESS   EXPRESSLY   PROVIDED  OTHERWISE  IN  SUCH  OTHER  LOAN  DOCUMENT)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE  LAW  OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE  PERFORMED THEREIN WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT  SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATION LAW).  FURTHER,  THE   LAW   OF   THE   STATE   OF  
NEW  YORK   SHALL   APPLY   TO   ALL   DISPUTES   OR  CONTROVERSIES ARISING OUT
OF OR CONNECTED TO OR WITH THIS AGREEMENT AND  ALL  SUCH  OTHER  LOAN  DOCUMENTS
 WITHOUT  REGARD  TO  CONFLICT  OF  LAW  PRINCIPLES  (EXCEPT  SECTIONS  5-1401
 AND  5-1402  OF  THE  NEW  YORK  GENERAL  OBLIGATION LAW).
10.15  CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO  SERVICE OF
PROCESS.  ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO  THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY  IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE  UNITED  STATES  DISTRICT
 COURT  FOR  THE  SOUTHERN  DISTRICT  OF  NEW  YORK,  PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR  OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY  JURISDICTION  WHERE  LENDER  ELECTS  TO
 BRING  SUCH  ACTION  OR  WHERE  SUCH  COLLATERAL OR OTHER PROPERTY MAY BE
FOUND, AND EACH BORROWER AND EACH  OTHER LOAN PARTY HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY,  GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFOREMENTIONED  COURTS.  EACH BORROWER AND EACH OTHER LOAN PARTY HEREBY
EXPRESSLY AND  IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW,  ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING 
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR BASED ON  UPON 28
U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING AND 
ADJUDICATION  OF  ANY  SUCH  ACTION,  SUIT  OR  PROCEEDING  IN  ANY   OF   THE
-47-



--------------------------------------------------------------------------------

AFOREMENTIONED COURTS AND TO THE GRANTING OF SUCH LEGAL OR EQUITABLE  RELIEF AS
IS DEEMED APPROPRIATE BY THE COURT.  EACH BORROWER AND EACH  OTHER LOAN PARTY
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,  PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT  OR ANY OTHER LOAN
DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER,  AMENDMENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH  IN THE FUTURE MAY BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH, OR  ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS  AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE OTHER
TRANSACTION  DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM  SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
BORROWER AND  EACH  OTHER  LOAN  PARTY  HEREBY  WAIVES  PERSONAL  SERVICE  OF
 ANY  AND  ALL  PROCESS UPON ANY BORROWER OR ANY OTHER LOAN PARTY AND CONSENTS
THAT  ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT 
REQUESTED) DIRECTED TO BORROWERS’ NOTICE ADDRESS (ON BEHALF OF  BORROWERS OR
SUCH LOAN PARTY) SET FORTH IN SECTION 10.1 HEREOF AND SERVICE  SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL  HAVE BEEN SO
DEPOSITED IN THE MAIL, OR, AT LENDER’S OPTION, BY SERVICE UPON  BORROWERS OR ANY
OTHER LOAN PARTY IN ANY OTHER MANNER PROVIDED UNDER  THE RULES OF ANY SUCH
COURTS.
10.16  Publication.  Each Borrower and each other Loan Party consents to the
publication by  Lender of a tombstone, press releases or similar advertising
material relating to the financing transactions  contemplated by this Agreement,
and Lender reserves the right to provide to industry trade organizations 
information necessary and customary for inclusion in league table measurements.
10.17  Confidentiality.  Lender agrees to use commercially reasonable efforts
not to disclose  Confidential Information to any Person without the prior
consent of Borrowers; provided, however, that  nothing herein contained shall
limit any disclosure of the tax structure of the transactions contemplated 
hereby, or the disclosure of any information (a) to the extent required by
applicable law, statute, rule,  regulation or judicial process or in connection
with the exercise of any right or remedy under any Loan  Document, or as may be
required in connection with the examination, audit or similar investigation of
the  Lender or any of its Affiliates, (b) to examiners, auditors, accountants or
any regulatory authority, (c) to  the  officers,  partners,  managers,
 directors,  employees,  agents  and  advisors  (including  independent 
auditors, lawyers and counsel) of Lender or any of its Affiliates, (d) in
connection with any litigation or  dispute which relates to this Agreement or
any other Loan Document to which the Lender is a party or is  otherwise subject,
(e) to a subsidiary or Affiliate of Lender, (f) to any assignee or  Participant
(or  prospective assignee or Participant) which agrees to be bound by this
Section 10.17 and (g) to any lender  or other funding source of Lender (each
reference to Lender in the foregoing clauses shall be deemed to  include the
actual and prospective assignees and participants referred to in clause (f) and
the lenders and  other funding sources referred to in clause (g), as applicable
for purposes of this Section 10.17), and  provided further, that in no event
shall Lender be obligated or required to return any materials furnished  by  or
 on  behalf  of  Borrowers  or  any  other  Loan  Party.    The  obligations  of
 Lender  under  this  Section 10.17 shall supersede and replace the obligations
of Lender under any confidentiality letter or  provision in respect of this
financing or any other financing previously signed and delivered by Lender to 
Borrowers or any of their respective Affiliates.
10.18  Borrowing Agency Provisions.




-48-



--------------------------------------------------------------------------------

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and
agent and in such capacity to (i) borrow, (ii) request advances, (iii) request
the issuance of Letters of  Credit, (iv) sign and endorse notes, (v) execute and
deliver all instruments, documents, applications,  security agreements,
reimbursement agreements and letter of credit agreements for Letters of Credit
and  all other certificates, notice, writings and further assurances now or
hereafter required hereunder, (vi)  make elections regarding interest rates,
(vii) give instructions regarding Letters of Credit and agree with  the issuer
thereof upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise  take action under and in connection with this Agreement and
the other Loan Documents, all on behalf of  and in the name such Borrower, and
hereby authorizes Lender to pay over or credit all Loan proceeds  hereunder in
accordance with the request of Borrowing Agent.
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent
in the manner set forth in this Agreement is solely as an accommodation to
Borrowers and at their  request.  Lender shall not incur liability to any
Borrower as a result thereof.  To induce Lender to do so  and in consideration
thereof, each Borrower hereby indemnifies Lender and holds Lender harmless from 
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted  against Lender by any Person arising from or incurred
by reason of the handling of the financing  arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from 
Borrowing Agent or any other action taken by Lender with respect to this Section
10.18 except due to  willful misconduct or gross (not mere) negligence by the
indemnified party (as determined by a court of  competent jurisdiction in a
final and non-appealable judgment).
(c) All Obligations shall be joint and several, and each Borrower shall make
payment
upon the maturity of the Obligations by acceleration or otherwise, and such
obligation and liability on the  part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted  by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other  notice, any failure of Lender to pursue or preserve its rights against
any Borrower, the release by Lender  of any Collateral now or thereafter
acquired from any Borrower, and such agreement by each Borrower  to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by  Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.   Each Borrower waives all suretyship defenses.
[Remainder of Page Intentionally Blank]
































-49-

--------------------------------------------------------------------------------

IN WHITNESS WHEREOF, Borrowers, each other Loan Party signatory hereto, and
Lender have signed this Agreement as of the date first set forth above.

 I

Borrower:




     
TRANSACT TECHNOLOGIES INCORPORATED
   
By:
 
/s/ Steven A. DeMartino

Name:
 
Steven A. DeMartino

 Its:
 
President, Chief Accounting Officer, Treasurer and Secretary





Lender:




     
Siena Lending Group LLC

   
By:
 
/s/ Anthony Lavino

Name:
 
Anthony Lavino

 Its:
 
Authorized Signatory





By:
 
/s/ Jason Schick

Name:
 
Jason Schick

 Its:
 
Authorized Signatory













Signature Page to Loan and Security Agreement



--------------------------------------------------------------------------------


